Exhibit 10.2

 

LOGO [g425414g52n19.jpg]

CONSTRUCTION LOAN AGREEMENT

(Borrowing Base Loan)

By and Between

CALIFORNIA BANK & TRUST

a California banking corporation

1900 Main Street, Suite 200, Irvine, California 92614

(“Lender”)

And

WILLIAM LYON HOMES, INC.,

a California corporation

4490 Von Karman Avenue, Newport Beach. California 92660

(“Borrower”)

Dated as of September 26, 2012

MAXIMUM LINE OF CREDIT AMOUNT: $19,000,000.00



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. DEFINITIONS AND GENERAL PROVISIONS

     1   

1.1 Definitions

     1   

1.2 General Provisions

     16   

1.2.1 Singular and Plural Terms

     16   

1.2.2 Accounting Principles

     16   

1.2.3 Exhibits Incorporated

     16   

1.2.4 References

     16   

1.2.5 Other Terms

     16   

1.2.6 Headings

     16   

1.2.7 Other Documents

     16   

1.2.8 Intention

     17   

2. BORROWING BASE

     17   

2.1 Loan Facility

     17   

2.1.1 Loan Commitment

     17   

(a) Amount of Commitment

     17   

(b) Use of Loan Proceeds

     17   

(c) Revolving Line of Credit; Non-Revolving Nature of A&D Facility

     17   

(d) Suspension or Termination of Commitment

     18   

(e) Evidence of Loan Advances

     18   

2.1.2 Loan Closing

     18   

(a) Map(s)

     18   

(b) Project Information

     18   

2.1.3 Interest Payments

     19   

(a) Payment

     19   

(b) Rate After Default

     19   

(c) Computation of Interest

     20   

(d) No Deductions

     20   

(e) Order of Application

     20   

(f) Reserved

     20   

(g) Payments

     20   

2.1.4 Principal Payments

     20   

(a) Bulk Sale of Lots

     20   

(b) Sale and Release of Lots and Homes

     20   

(c) Voluntary Loan Prepayment

     20   

(d) Payments of Principal and Interest to Balance the Loan

     21   

(e) Required Principal Payments

     21   

2.1.5 Loan Term

     21   

2.1.6 Terms of A&D Facility and Home Advances

     21   

2.2 Borrowing Availability Under the Borrowing Base

     21   

2.2.1 General Determination

     21   

2.2.2 Right to Exclude/Adjust

     22   

2.2.3 Specific Limitations

     22   

2.2.4 Intentionally Omitted

     23   

2.2.5 Failure to Deliver Borrowing Base Certificate

     23   

2.3 Loan Advances; Project Monitoring

     23   

2.3.1 Method for Advances

     23   

 

   i    Construction Loan Agreement



--------------------------------------------------------------------------------

2.3.2 Use of Advances

     23   

2.3.3 Draw Requests

     23   

2.3.4 Right of Inspection

     23   

2.3.5 Limitations on Borrower’s Rights to Advances

     24   

2.3.6 Excess Loan Balance Repayment

     24   

2.3.7 Appraisals and Evaluations

     24   

2.3.8 Borrower’s Accounts

     24   

(a) Establishment of the Borrower’s Funds Account

     24   

(b) Use of Borrower’s Funds and Central Account

     25   

(c) Central Account Provisions

     25   

2.3.9 Project Cost Savings and Excess Costs

     25   

(a) Excess Project Costs

     25   

(b) Offsite Materials

     25   

(c) Cost Savings

     26   

2.3.10 Net Construction Funds

     26   

2.4 Fees

     26   

2.4.1 A&D Facility Sublimit and Commitment Fees

     26   

2.4.2 Extension Fees

     26   

2.4.3 Reserved

     27   

2.4.4 Other Fees

     27   

2.5 Mechanics Lien Coverage for Each Advance

     27   

3. THE COLLATERAL; RELEASE PROVISIONS

     27   

3.1 Security

     27   

3.2 Releases of Collateral

     28   

3.2.1 General Requirements for Releases

     28   

3.2.2 Sale of Home Pursuant to a Purchase Contract

     29   

3.2.3 Dedications

     29   

4. CONDITIONS PRECEDENT

     30   

4.1 Conditions Precedent to Effectiveness of this Agreement and to the
Effectiveness of the Commitment

     30   

4.1.1 Representations and Warranties Accurate

     30   

4.1.2 Defaults

     30   

4.1.3 Approved Budgets

     30   

4.1.4 Documents

     30   

(a) Loan Documents

     30   

(b) Organization

     30   

(c) Insurance Policies

     30   

(d) Opinion Letter

     30   

(e) Financial Statements

     31   

4.1.5 Survey

     31   

4.1.6 Restrictive Covenants

     31   

4.1.7 Building Permits, Licenses, Etc.

     31   

4.1.8 Environmental Assessment

     31   

4.1.9 Environmental Indemnity

     31   

4.1.10 Preliminary Title Report; Title Insurance

     31   

4.1.11 Flood Report

     32   

4.1.12 Construction Materials

     32   

4.1.13 Completion of Filings and Recordings

     32   

4.1.14 Payment of Costs, Expenses, and Fees

     32   

4.1.15 Appraisal

     32   

4.1.16 Closing Conditions

     33   

 

   ii    Construction Loan Agreement



--------------------------------------------------------------------------------

4.1.17 Truth-In-Lending Disclosures

     33   

4.1.18 Zoning

     33   

4.1.19 Utilities

     33   

4.1.20 Ingress/Egress

     33   

4.1.21 Job Schedule

     33   

4.1.22 A&D Improvements

     33   

4.1.23 List of Contractors

     33   

4.1.24 Other Items or Actions by Borrower

     33   

4.2 Conditions Precedent to Admission of Land as Lots Under Development and/or
Finished Lots

     33   

4.2.1 Request

     34   

4.2.2 Defaults

     34   

4.2.3 Documents and Information

     34   

4.2.4 Inspection

     34   

4.2.5 Map

     34   

4.2.6 Utilities

     34   

4.2.7 Lot Limitations

     34   

4.2.8 Other

     34   

4.3 Conditions Precedent to Admission of Finished Lots as Presold and/or Spec
Homes

     35   

4.3.1 Request

     35   

4.3.2 Defaults

     35   

4.3.3 Home Construction Information

     35   

4.3.4 Other

     36   

4.4 Additional Conditions Precedent to All Advances

     36   

4.5 Waiver of Conditions Precedent

     36   

4.6 Assignment of CFD Bond Proceeds

     36   

5. BORROWER'S REPRESENTATIONS AND WARRANTIES

     37   

5.1 Closing Representations and Warranties

     37   

5.1.1 Existence and Authorization

     37   

5.1.2 No Approvals, etc.

     37   

5.1.3 No Conflicts

     37   

5.1.4 Execution and Delivery and Binding Nature of Loan Documents

     37   

5.1.5 Legal Proceedings; Hearings, Inquiries, and Investigations

     37   

5.1.6 No Event of Default

     37   

5.1.7 Approvals and Permits; Assets and Property

     38   

5.1.8 ERISA

     38   

5.1.9 Compliance with Law

     38   

5.1.10 Full Disclosure

     38   

5.1.11 Use of Proceeds; Margin Stock

     38   

5.1.12 Governmental Regulation

     39   

5.1.13 Material Agreements; No Material Defaults

     39   

5.1.14 Title to Property

     39   

5.1.15 Payment of Taxes

     39   

5.1.16 No Condemnation

     39   

5.1.17 Borrowing Base

     39   

5.2 Representations and Warranties Upon Requests for Advances

     39   

5.3 Representations and Warranties Upon Delivery of Financial Statements,
Documents, and Other Information

     40   

 

   iii    Construction Loan Agreement



--------------------------------------------------------------------------------

6. BORROWER AFFIRMATIVE COVENANTS

     40   

6.1 Existence

     40   

6.2 Books and Records; Access By Lender

     40   

6.3 Special Covenants Relating to Collateral

     41   

6.3.1 Defense of Title

     41   

6.3.2 Further Assurances

     41   

6.3.3 Plats, Annexations and Approvals

     41   

6.3.4 Utilities

     42   

6.3.5 Plans and Specifications

     42   

6.3.6 Compliance with Permitted Exceptions

     42   

6.3.7 Project Development

     42   

6.3.8 Title Policy Endorsements

     43   

6.3.9 Foundation Endorsements

     43   

6.3.10 Improvement Districts

     43   

6.3.11 Appraisals

     43   

6.3.12 Off-Site Improvements

     44   

6.4 Information and Statements

     44   

6.4.1 Annual Financial Statements

     44   

6.4.2 Quarterly Financial Statements

     44   

6.4.3 Compliance Certificates

     44   

6.4.4 Borrowing Base Certificate; Monthly Sales Reports

     45   

6.4.5 Intentionally Omitted

     45   

6.4.6 Other Items and Information

     45   

6.5 Law; Judgments; Material Agreements; Approvals and Permits

     45   

6.6 Taxes and Other Debt

     46   

6.7 Assets and Property

     46   

6.8 Insurance

     46   

6.8.1 Property

     46   

6.8.2 Liability

     46   

6.8.3 Flood

     47   

6.8.4 Worker’s Compensation

     47   

6.8.5 Contractors

     47   

(a) Worker’s Compensation

     47   

(b) Liability

     47   

6.8.6 Additional Insurance

     47   

6.9 Commencement and Completion

     48   

6.10 Rights of Inspection; Agency

     48   

6.10.1 Generally

     48   

6.10.2 Inspector(s)

     48   

6.11 Verification of Costs

     49   

6.12 Use of Proceeds

     49   

6.13 Costs and Expenses of Borrower’s Performance of Covenants and Satisfaction
of Conditions

     49   

6.14 Notification

     49   

6.15 Financial Covenants

     49   

6.15.1 No Other Debt

     49   

6.15.2 No Other Loan Defaults

     50   

6.15.3 Quarterly Compliance Certificates

     50   

6.16 Books and Records; Names; Place of Business and Chief Executive Office

     50   

6.17 Proceeds of Purchase Contracts

     50   

6.17.1 After Event of Default or Unmatured Event of Default

     50   

6.17.2 Payments to Lender

     50   

 

   iv    Construction Loan Agreement



--------------------------------------------------------------------------------

7. BORROWER NEGATIVE COVENANTS

     50   

7.1 Restrictions

     50   

7.2 Name, Fiscal Year, Accounting Method. and Lines of Business

     51   

7.3 Change in Ownership

     51   

7.4 Loans

     51   

7.5 Liens and Encumbrances

     51   

7.6 Indebtedness

     51   

7.7 Acquisition of Assets

     51   

7.8 Prohibited Drug Law Activities

     51   

7.9 Line of Credit Comliance

     51   

8. EVENTS OF DEFAULT AND REMEDIES

     53   

8.1 Events of Default

     53   

8.2 Rights and Remedies of Lender

     54   

9. LENDER'S OBLIGATIONS TO BORROWER ONLY AND DISCLAIMER BY LENDER

     56   

10. NO BROKERS

     56   

11. PROVISIONS IN THE NOTE GOVERN THIS AGREEMENT

     56   

12. COUNTERPART EXECUTION

     56   

13. MISCELLANEOUS

     56   

13.1 Assignment

     56   

13.2 Notices

     57   

13.3 Authority to File Notices

     57   

13.4 Inconsistencies with the Loan Documents

     57   

13.5 No Waiver

     57   

13.6 Lender Approval of Instruments and Parties

     57   

13.7 Lender Determination of Facts

     57   

13.8 Incorporation of Preamble: Recitals and Exhibits

     58   

13.9 Third-Party Consultants

     58   

13.10 Payment of Expenses

     58   

13.11 Disclaimer by Lender

     58   

13.12 Indemnification

     59   

13.12.1 Indemnification Provisions

     59   

13.12.2 No Liability of Borrower

     59   

13.12.3 Payment of Indebtedness

     59   

13.13 Titles and Headings

     59   

13.14 Brokers

     59   

13.15 Change, Discharge, Termination or Waiver

     59   

13.16 Choice of Law

     60   

13.17 Disbursements in Excess of Loan Amount

     60   

13.18 Intentionally Omitted

     60   

13.19 Time Is of the Essence

     60   

13.20 Attorneys’ Fees

     60   

13.21 Signs

     60   

13.22 Subordination to Certain Easements, Dedications and Restrictions

     60   

13.23 Dispute Resolution

     60   

13.23.1 Jury Trial Waiver

     61   

13.23.2 Arbitration

     61   

13.23.3 Class Action Waiver

     62   

13.23.4 Reliance

     62   

13.23.5 Continuing Lien

     62   

13.24 Successors and Assigns

     63   

 

   v    Construction Loan Agreement



--------------------------------------------------------------------------------

14. RECOURSE, EXCULPATION

     63   

15. EXHIBITS

     63   

16. ADDITIONAL PROTECTIVE ADVANCES

     63   

+

 

   vi    Construction Loan Agreement



--------------------------------------------------------------------------------

 

LOGO [g425414g58t54.jpg]

CONSTRUCTION LOAN AGREEMENT

(Borrowing Base Loan)

THIS CONSTRUCTION LOAN AGREEMENT (Borrowing Base Loan) (“Agreement”), is entered
into as of the date set forth above by and between WILLIAM LYON HOMES, INC., a
California corporation (“Borrower”), and CALIFORNIA BANK & TRUST, a California
banking corporation (“Lender”). Borrower and Lender, for and in consideration of
the recitals and mutual promises contained herein, confirm and agree as follows.

RECITALS

A. Borrower owns and desires to develop certain real property located in Irvine,
Orange County, California (“Property”).

B. The purpose of this Agreement is to set forth the general terms and
conditions of the revolving line of credit to be made to Borrower in a total sum
not to exceed Nineteen Million Dollars ($19,000,000.00) to provide funding for
the development of residential lots and the construction of residential homes on
finished residential lots.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Lender agree as follows:

1. DEFINITIONS AND GENERAL PROVISIONS.

1.1 Definitions. In this Agreement, the following terms shall have the following
meanings:

“A&D Budget” shall mean the cost breakdown/budget for the A&D Improvements to be
constructed for the Lots Under Development, which budget shall be satisfactory
to Lender in all respects. For purposes of this Agreement, all such budgets
shall be referred to individually and collectively in the singular.

“A&D Improvements” shall mean (i) those certain offsite improvements on the
Property (including without limitation curbs, grading, storm and sanitary
sewers, paving, sidewalks, landscaping, hardscaping, sprinklers, electric lines,
gas lines, telephone lines, cable television lines, fiber optic lines, pipelines
and other utilities) necessary to make the Property suitable for the
construction of single family residential detached and attached homes thereon,
and (ii) any common area improvements to be constructed on the Property.

“A&D Facility” shall mean that portion of the Loan in the amount of Fourteen
Million Five Hundred Thousand Dollars ($14,500,000.00) to be used for A&D
Improvements to be constructed for the Lots Under Development, as set forth in
the A&D Budget.

“A&D Facility Fee” shall mean one percent (1.00%) of the A&D Facility Sublimit
payable on the Closing Date.

 

   1    Construction Loan Agreement



--------------------------------------------------------------------------------

“A&D Facility Sublimit” shall mean the sum not to exceed Fourteen Million Five
Hundred Thousand Dollars ($14,500,000.00) as set forth in the A&D Budget to be
advanced for the construction of A&D Improvements for the Lots Under
Development; provided, however that the A&D Facility Sublimit shall be reduced
in connection with each Home closing by an amount equal to ten percent (10%) of
the Maximum Allowed Advance for each Home being sold (with the entire Net Sales
Proceeds being applied to reduce the principal balance of the Loan, as provided
in Sections 2.1.4(b) and 3.2.1(e) below); provided, however, that for periods of
non-compliance with the Closings Performance Requirement, the A&D Facility
Sublimit will be reduced by an amount equal to twenty percent (20%) of the
Maximum Allowed Advance for each Home being sold.

“Account Pledge Agreement” shall mean that certain Account Pledge and Security
Agreement to be executed by Borrower in favor of Lender at such time as Borrower
is required to deposit any funds into the Borrower’s Funds Account, pursuant to
which Borrower shall grant to Lender, subject to the conditions of and
obligations of Lender thereunder, a first and prior lien on and security
interest in all money, investment securities and other instruments that may be
required to be deposited by Borrower from time to time into the Borrower’s Funds
Account, as provided herein.

“Advance” means an advance of Loan proceeds by Lender to Borrower hereunder for
the payment or reimbursement of any Permitted Expenses for the Project;
provided, however, that in no event shall any Advance for any Home in the
Borrowing Base exceed the Reserved Allocation then available for disbursement
for said Home.

“Affiliate” of any Person means (i) any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person and (ii) any other Person that beneficially owns at least ten
percent (10%) of the voting common stock or partnership interest or limited
liability company interest, as applicable, of such Person. For the purposes of
this definition, “control” when used with respect to any Person, means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, partnership interests, by
contract or otherwise: and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Agreement” means this Construction Loan Agreement, as it may be amended,
modified, extended, renewed, restated, or supplemented from time to time.

“Appraisal” means an appraisal of the Land and the Improvements (a) ordered by
Lender, (b) prepared by a Qualified Appraiser, (c) in compliance with all
federal and state standards for appraisals, (d) reviewed by Lender, and (e) in
form and substance reasonably satisfactory to Lender based on its standards and
practices applied in reviewing real estate appraisals.

“Approvals and Permits” means each and all approvals, authorizations, bonds,
consents, certificates, franchises, licenses, permits, registrations,
qualifications, and other actions and rights granted by or filings with any
Persons necessary, or appropriate, for the improvement and development of the
Land or for the conduct of the business and operations of Borrower.

“Architect” shall mean that certain architect for the Project approved by
Lender.

“Architect’s Agreement” shall mean any agreement between the Architect and
Borrower for the construction of the Project.

 

   2    Construction Loan Agreement



--------------------------------------------------------------------------------

“Assignment of Agreements and Permits” shall mean that certain Assignment of
Agreements, Permits, Licenses and Approvals executed by Borrower (including the
executed consents of Architect, Contractor and Engineer to said assignment),
pursuant to which Borrower shall assign to Lender, subject to and in accordance
with the provisions thereof, all of Borrower’s right, title and interest in, to
and under the Architect’s Agreement, Construction Contract, Engineering Contract
and the Plans and Specifications. For purposes of this Agreement, all such
assignments shall be referred to individually and collectively in the singular.

“Assignment of CFD Bond Proceeds” shall have the meaning given to such term in
Section 4.6 below.

“Authorization Form” shall mean that certain Signature Authorization Form and
Disbursement Instructions of even date herewith executed by Borrower.

“Base Appraisal” shall mean, with respect to each Home financed hereunder, the
lesser of (i) the value of such Home (as it will exist upon the completion of
construction thereof) as determined by the Qualified Appraiser (as adjusted by
Lender in its reasonable discretion at the time of receipt of said Appraisal)
for the model plan type of said Home, which value shall be determined without
lot premiums, options or upgrades (unless included by Lender in its sole
discretion), or (ii) Borrower’s estimated sales price of such Home.

“Borrowing Availability” shall mean:

(a) An amount equal to the lesser of (i) the Commitment Amount or (ii) the
respective Maximum Allowed Advances for the Lots and Homes included in the
Borrowing Base multiplied by the applicable Draw Percentages for all such Lots
and/or Homes, as calculated each Calendar Month,

less

(b) The sum of the Loan Balance,

less

(c) Any reductions as provided in Section 2.2.2,

plus

(d) Any sums deposited into the Borrower’s Funds Account.

“Borrowing Base” shall be the revolving line of credit issued by Lender under
this Agreement, and shall also refer from time to time to the Lots Under
Development, Finished Lots and Homes to be included for purposes of calculating
the Borrowing Availability.

“Borrowing Base Certificate” means a certificate, in form and substance
reasonably satisfactory to Lender, delivered to Lender by Borrower in accordance
with Section 6.4.4 setting forth, among other things, a current and detailed
computation of the Borrowing Availability with respect to Lots Under
Development, Finished Lots, Spec Homes, Model Homes and Presold Homes, and
containing such other information as Lender may reasonably request. An initial
form of the Borrowing Base Certificate is attached hereto as Exhibit “B”.

“Borrower’s Funds Account” shall mean that certain non-interest bearing deposit
account in the name of Borrower, listing Lender, as secured party and pledgee of
Borrower, which account shall be established and maintained as an account with
Lender whenever Borrower shall deposit any funds with Lender as required herein.

 

   3    Construction Loan Agreement



--------------------------------------------------------------------------------

“Budget” shall mean the A&D Budget and each and every Home Construction Budget
or other budget, as applicable, for the payment of Improvement costs, as
approved by Lender.

“Bulk Finished Lot Value” shall mean the bulk sale value of the Lots included in
the Project after completion of the A&D Improvements as determined by a
qualified appraiser, which appraisal shall be satisfactory to Lender in all
respects.

“Bulk Lot Sale” shall have the meaning given to such term in Section 2.1.4(a)
below.

“Business Day” means each day of the year other than Saturdays, Sundays,
Holidays, and days on which banking institutions are generally authorized or
obligated by law or executive order to close in California.

“Business Hour” means each hour of each Business Day between 9:00 a.m. to 4:00
p.m. (California time).

“CC&Rs” shall mean any covenants, conditions and restrictions affecting and/or
recorded against the Property.

“Calendar Month” shall mean the twelve (12) calendar months of the year. Any
payment or obligation that is due or required to be performed within a specified
number of Calendar Months shall become due on the day in the last of such
specified number of Calendar Months that corresponds numerically to the date on
which such payment or obligation was incurred or commenced, provided, however,
that with respect to any obligation that is incurred or commences on the 29th,
30th, or 31st day of any Calendar Month and if the Calendar Month in which such
payment or obligation would otherwise be due does not have a numerically
corresponding date, such payment or obligation shall become due on the first day
of the next succeeding Calendar Month.

“Calendar Quarter” shall mean a period of three (3) consecutive Calendar Months,
commencing on the Closing Date and continuing through the Line Term.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee, which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person and the amount of such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

“Central Account” shall mean that certain deposit account into which Borrower
shall direct Lender to deposit Advances under the Borrowing Base.

“Closing Conditions” shall mean those closing requirements set forth in
Section 2.1.2 below.

“Closing Date” shall mean the date upon which the Deed of Trust for the Project
is recorded in the Official Records of the County.

“Closings Performance Requirement” shall mean, for each Calendar Quarter
commencing with the Sales Performance Commencement Date through the date of such
extension, Borrower shall have Home Sale Closings at an average rate of no less
than seventy-five percent (75%) of the appraised absorption rate for Homes to be
sold each Calendar Month.

 

   4    Construction Loan Agreement



--------------------------------------------------------------------------------

“Collateral” means all property, interests in property, and rights to property
securing any or all Obligations from time to time.

“Commitment” means the agreement by Lender in Section 2.1.1 to make Advances
pursuant to the terms and conditions herein.

“Commitment Amount” means the sum of Nineteen Million Dollars ($19,000,000.00).

“Commitment Fee” shall mean an amount equal to one-half of one percent (0.50%)
of the Commitment Amount (less the applicable A&D Facility Sublimit, but in no
event to exceed $4,500,000.00 as of the Closing Date, which sum shall increase
as the A&D Facility is reduced as provided hereinbelow), payable annually in
advance.

“Construction Assignments” shall mean the Assignment of Agreements and Permits,
Assignment of CFD Bond Proceeds, and all other assignment and other related
documents encumbering the Collateral, which assignments may be included within a
single document to be executed by Borrower in connection with the Project.

“Contractor” shall mean shall mean that certain general contractor for the
Project that has been approved by Lender in its discretion, provided that
(a) Lender shall have reviewed and approved of said general contractor and the
terms of any Construction Contract between Borrower and such general contractor
relating to the Project, and (b) Borrower shall have delivered to Lender a fully
executed Assignment of Agreements and Permits assigning to Lender all of
Borrower’s rights, title and interest in said Construction Contract, and said
general contractor shall have consented in writing in form and content
acceptable to Lender in its reasonable discretion to said assignment.

“Construction Contract” shall mean any agreement between the Contractor and
Borrower for the Project.

“County” shall mean Orange County, California, in which the Project to be
financed hereunder is located.

“Debt” shall mean, as to any Person, total liabilities including all
indebtedness (recourse only), short term (excluding trade payables that are not
more than sixty (60) days past due and acceptable to Lender in its reasonable
discretion) and long term, direct and contingent liabilities, including unfunded
liabilities that would appear upon a balance sheet of such Person prepared in
accordance with GAAP, but excluding non–recourse debt.

“Dedication” means a transfer by Borrower, or the granting of easements, rights
of way, and licenses by Borrower, to municipalities, utility providers,
municipal and county districts, property owners, and property owners’
associations in connection with the development of the Project, for the purpose
of providing streets, common areas, parks, water, waste water and sewage
treatment facilities, hillside and other areas, and similar land and
improvements.

“Deed of Trust” shall mean that certain Construction Deed of Trust, Assignment
of Leases and Rents and Security Agreement (Including Fixture Filing) executed
by Borrower, as trustor, to Title Company, as trustee, and naming Lender as
beneficiary, creating a first lien on the Property (subject to encumbrances
permitted under this Agreement), the Improvements, and all other buildings,
fixtures and improvements now or hereafter owned or acquired by Borrower and
situated thereon, and all rights and easements appurtenant thereto. The Deed of
Trust shall secure indebtedness in the Commitment Amount.

 

   5    Construction Loan Agreement



--------------------------------------------------------------------------------

“Default Interest Rate” shall have the meaning given to such term in the Note.

“Draw Percentage” shall mean (a) for the A&D Improvements, the percentage of
completion for said improvements as certified by Borrower in its Borrowing Base
Certificate, and (b) for all Home Improvements, the applicable percentage for
the subject Improvements pursuant to the Home Construction Draw Schedule.

“Draw Request” means a completed, written request for an Advance from Borrower
to Lender, which request shall be in form reasonably satisfactory to Lender and,
if requested by Lender in its reasonable discretion, shall be accompanied by
such other documents and information as Lender may reasonably require or specify
from time to time; provided, however, that Lender in its sole discretion may
waive the requirement for Borrower to include with any Draw Request invoices
and/or copies of lien waivers and/or releases.

“Engineer” shall mean that certain engineer for the Project approved by Lender.

“Engineering Contract” shall mean any agreement between the Engineer and
Borrower for the Project to be financed by a Loan to be made hereunder.

“Environmental Indemnity” means that certain Environmental Indemnity executed by
Borrower, which indemnity shall be in form and content acceptable to Lender in
its reasonable discretion.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations and published interpretations thereunder, as in effect from time to
time.

“Event of Default” shall mean all of the events described in Section 8.1.

“Extended Line Maturity Date” shall mean the date six (6) Calendar Months after
the Initial Line Maturity Date (i.e., March 26, 2016).

“Extension Fee” shall mean an amount equal to one-quarter of one percent (0.25%)
of the Commitment Amount (less the then-applicable, reduced A&D Facility
Sublimit, but in no event less than $4,500,000.00) as of the Initial Line
Maturity Date.

“Extension Conditions” shall include the following:

(a) At the time the applicable notice of such extension is given to Lender and
at the time of such extension, no Event of Default, or no event which with
notice or lapse of time (or both) would become an Event of Default, shall have
occurred and be continuing as of the date of the requested extension;

(b) There shall have been no Material Adverse Change in the financial condition
of Borrower or the Project since the Closing Date;

(c) Payment by Borrower to Lender of the Extension Fee;

(d) Lender shall have received from Borrower written notice of the proposed
extension at least sixty (60) days prior to the Initial Line Maturity Date;

 

   6    Construction Loan Agreement



--------------------------------------------------------------------------------

(e) Lender may, in its sole discretion order, at Borrower’s expense, an updated
Appraisal for the Project. In the event the outstanding amount of the Loan
should exceed the Maximum Allowed Advance based on the then-current Appraised
Finished Lot Value, Base Plan Value or Model Plan Value, as applicable, Borrower
shall (i) reduce the outstanding balance of the A&D Facility Sublimit by an
amount equal to the amount by which the sum of the outstanding balance of the
disbursed Loan funds under the A&D Facility exceeds the amount required to
satisfy the Maximum Allowed Advance requirement for the A&D Facility Sublimit,
and/or (ii) reduce the outstanding balance of the Loan by an amount equal to the
amount by which the sum of the outstanding balance of the disbursed Loan funds
exceeds the amount required to satisfy the Maximum Allowed Advance requirement
(in each such event Lender’s maximum Loan Commitment and the outstanding
principal Loan balance hereunder shall be reduced as may be required to satisfy
the Maximum Allowed Advance);

(f) Borrower is in full compliance with all terms, conditions and covenants of
the Loan;

(g) Borrower is in compliance with the quarterly Closings Performance
Requirement; and

(h) Borrower has paid all costs and fees incurred by Lender.

“Final Map” shall mean the final map for the Property which has been or will be
duly recorded in the Official Records of the County showing the Property divided
into fifty-eight (58) residential building Lots in the manner prepared by
Engineer with respect to the Property.

“Federal Funds Effective Rate” shall mean, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by Lender from three (3) Federal
funds brokers of recognized standing selected by Lender in its sole discretion.

“Financing Statement” shall mean a UCC-1 financing statement naming Borrower, as
debtor, in favor of Lender as secured party, perfecting Lender’s security
interest in the Collateral now owned or hereafter acquired by Borrower. The
Financing Statement shall be in form and content satisfactory to Lender, and
shall be filed in the Office of the Secretary of State of the State of Delaware.

“Finished Lots” means those certain Lots in the Project for which all A&D
Improvements have been constructed and completed and said Lots are in condition
for the construction of Homes thereon.

“First Payment Date” shall mean the first day of the first Calendar Month after
the Closing Date or, in Lender’s sole discretion, the first day of the second
Calendar Month after the Closing Date.

 

   7    Construction Loan Agreement



--------------------------------------------------------------------------------

“Force Majeure Event” shall mean acts of God or the elements, including fire,
flood, windstorm, hailstorm, earthquake and lightning, acts of war, terrorism,
riot or civil insurrection, and strikes, governmental delays, labor disputes,
delays in delivery of materials and disruption of shipping (to the extent such
strikes, labor disputes, delays in delivery of materials and disruption of
shipping affect not only Borrower but also similarly situated real estate owners
and/or contractors in the vicinity of the Property, or are otherwise not the
result of an intentional or grossly negligent act or failure to act by
Borrower); provided, however, that inclement weather shall be considered a Force
Majeure Event only to the extent it is significantly more severe than typical
for the location and time of year in which such inclement weather occurred.

“GAAP” means generally accepted accounting principles consistently applied.

“Governmental Authority” means any government, any court, and any agency,
authority, body, bureau, department, or instrumentality of any government.

“Hard Costs” means the onsite cost of labor and materials directly related to
the construction of the Improvements, including the A&D Improvements and each
Home as set forth in the A&D Budget and Home Construction Budget, as applicable,
including without limitation construction costs, which costs shall be subject to
Lender’s review and approval and shall specifically exclude costs to be funded
from general budget categories for overhead, supervision, general and
administrative, and marketing expenses, and shall also not include any costs and
expenses related to upgrades, options or decorator items.

“Home” shall mean each of the fifty-eight (58) single family, detached homes
into which the subject Property has been divided, as set forth on the Final Map.
Each Home shall be either a Spec or Presold Home to be constructed on the
Property of any of the product types described in the Plans and Specifications
for the applicable Project, including any furniture, furnishings, fixtures and
equipment to be installed therein as shown on said Plans and Specifications.

“Home Construction Budget” shall mean the detailed line-item cost breakdown and
budget for the Presold and Spec Homes approved by Lender, which budget shall be
comprised of the Hard Costs and Soft Costs for the Homes to be constructed on
each Finished Lot, and which budget shall be in conformity with the sources and
uses of funds for the Presold and Spec Homes as approved by Lender in its
reasonable discretion.

“Home Construction Draw Schedule” shall mean that certain schedule of draw
percentages for Homes entered into the Borrowing Base attached hereto as
Exhibit “G”.

“Home Advance Maturity Date(s)” shall mean the term in which a Home may remain
in the Borrowing Base for the purposes of calculating the Borrowing
Availability.

(a) With respect to Presold or Spec Homes, nine (9) Calendar Months after the
initial entry of such Presold or Spec Home into the Borrowing Base; provided,
however, said maturity date may be extended for an additional three (3) Calendar
Months (but in no event to a date beyond the Extended Line Maturity Date (i.e.,
March 26, 2016)).

(b) With respect to Model Homes, thirty-six (36) Calendar Months after the
initial entry of such Model Home into the Borrowing Base; provided, however,
said maturity date may be extended for an additional six (6) Calendar Months
(but in no event to a date beyond the Extended Line Maturity Date (i.e.,
March 26, 2016)).

 

   8    Construction Loan Agreement



--------------------------------------------------------------------------------

“Home Improvements” mean the improvements to be made with respect to each Home,
including, but not limited to all construction and development of the
infrastructure and all other housing improvements for each Home.

“Improvements” means the improvements to be made on the Land (or applicable
portion thereof), which shall include all construction and development of the
infrastructure and all other housing improvements made in preparation for the
development and marketing of the Homes (or applicable portion thereof).

“Indebtedness” of any Person means, without duplication: (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made; (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business); (d) all obligations, other than
intercompany items and accounts and trade payables arising in the ordinary
course of business, of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person which would appear as
liabilities on an unconsolidated balance sheet of such Person; (e) all
Indebtedness of others secured by any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; (f) the principal portion of all
obligations of such Person under: (i) Capital Leases; and (ii) any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product of such Person where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP; (g) the maximum amount of all
performance and standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed); and (h) the aggregate
amount of uncollected accounts receivable of such Person subject at such time to
a sale of receivables (or similar transaction) but only to the extent that such
transaction is effected with recourse to such Person or in a manner that would
be reflected on the balance sheet of such Person in accordance with GAAP. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
unincorporated joint venture for which such Person is legally obligated.

“Initial Line Maturity Date” shall mean thirty-six (36) Calendar Months after
the date of this Agreement (i.e., September 26, 2015).

“Initial Line Term” shall mean that certain thirty-six (36) Calendar Months
commencing on the Closing Date and ending on the Initial Line Maturity Date
(i.e., September 26, 2015).

“Interest Rate” shall mean the rate of interest set forth in the Note.

“Land” or “Property” means that certain real property more particularly
described on Exhibit “A” attached hereto.

“Lender” shall mean CALIFORNIA BANK & TRUST, a California banking corporation,
its successors and assigns.

 

   9    Construction Loan Agreement



--------------------------------------------------------------------------------

“Lien or Encumbrance” and “Liens and Encumbrances” mean, respectively, each and
all of the following: (i) any lease or other right to use; (ii) any assignment
as security, conditional sale, grant in trust, lien, mortgage, pledge, security
interest, title retention arrangement, other encumbrance (voluntary or
involuntary), stop notice, or other interest or right securing the payment of
money or the performance of any other liability or obligation, whether
voluntarily or involuntarily created and whether arising by agreement or under
any law, ordinance, regulation, or rule (federal, state, or local); and
(iii) any option, right of first refusal, or other right to purchase.

“Line Term” shall mean the period commencing on the Closing Date and ending on
the applicable Maturity Date.

“Liquidity” means, with respect to any Person, the amount of such Person’s
unencumbered cash and unencumbered cash equivalents, including cash on hand, and
marketable securities as determined in accordance with GAAP plus the unfunded
and uncommitted portion of the capital commitments of Borrower.

“Loan” means the revolving line of credit from Lender to Borrower described in
this Agreement.

“Loan Allocation” shall mean:

(a) With respect to each Lot for which A&D Improvements are to be constructed in
the Project, the Maximum Allowed Advance for said Lot.

(b) With respect to each Home to be constructed in the Project, the Maximum
Allowed Advance for said Home.

“Loan Balance” means an amount, at any point in time, equal to the sum of all
outstanding Advances disbursed under the Loan, after giving effect to any
borrowings and prepayments or repayments of Advances occurring prior thereto.

“Loan Closing Certificate” shall mean that certificate to be delivered as of the
Closing Date, which certificate shall be in the form attached hereto as
Exhibit “C”.

“Loan Documents” means this Agreement, the Note, the Deed of Trust, the
Construction Assignments, the Environmental Indemnity and all of the other
Security Documents, and all other guaranties, agreements, documents, or
instruments signed by Borrower and evidencing, guarantying, securing or
containing agreements with respect to any and all Advances made hereunder, as
such agreements, documents, and instruments may be amended, modified, extended,
renewed, or supplemented from time to time.

“Loan Payment Date” means the first day of each Calendar Month after the First
Payment Date.

“Lot” means one (1), and “Lots” mean more than one (1), of the fifty-eight
(58) residential building Lots, upon which fifty-eight (58) detached,
single-family Homes are to be built, into which the subject Property is to be
divided, as set forth in the Final Map. All of the Lots to be encumbered by the
Deed of Trust and included in the Borrowing Base shall be Lots Under Development
and/or Finished Lots.

“Lot Advance Maturity Date” shall mean, with respect to Lots Under Development
and Finished Lots, twenty-four (24) Calendar Months after the initial entry of
such Lots Under Development or Finished Lots into the Borrowing Base; provided,
however, said maturity date may be extended for an additional six (6) Calendar
Months (but in no event to a date beyond March 26, 2015).

 

   10    Construction Loan Agreement



--------------------------------------------------------------------------------

“Lots Under Development” means those certain Lots in the Project for which A&D
Improvements are to be financed, constructed and completed hereunder to prepare
said Lots for the construction of Homes thereon.

“Material Adverse Change” means any change in the assets, business, financial
condition, operations, or results of operations of Borrower or the Project or
any other event or condition that in the reasonable opinion of Lender (i) is
reasonably likely to affect in a material adverse respect the likelihood of
performance by Borrower of any of the obligations in the Loan Documents, (ii) is
reasonably likely to affect in a material adverse respect the legality,
validity, or binding nature of any of the obligations in the Loan Documents or
any lien, security interest, or other encumbrance securing any of the
obligations under the Loan Documents, (iii) could affect the priority of any
lien or encumbrance securing any of the obligations in the Loan Documents, or
(iv) is reasonably likely to affect, in a material adverse respect, Borrower’s
compliance with the business plan presented to Lender in connection with the
making of the Loan.

“Maturity Date” means (a) the Initial Line Maturity Date — i.e., September 26,
2015, which date may be extended an additional six (6) Calendar Months to the
Extended Line Maturity Date (i.e., March 26, 2016), subject to the extension
conditions set forth herein, or (b) such earlier date upon the acceleration of
the repayment of the Loan as provided in the Loan Documents after the occurrence
of the Event of Default.

“Maximum Allowed Advance” shall have the following meanings:

 

  •  

Lots Under Development and Finished Lots: The lesser of (i) forty-seven percent
(47%) of Total Costs for acquiring the Property and constructing the A&D
Improvements, or (ii) fifty-five percent (55%) of the Bulk Finished Lot Value
for said Lots, subject to Lender’s reasonable approval; provided, however, that
in no event shall the Maximum Allowed Advance for Lots Under Development and
Finished Lots exceed (a) one hundred percent (100%) of the site development
and/or finishing costs as defined in the A&D Budget, or (b) an amount greater
than Fourteen Million Five Hundred Thousand Dollars ($14,500,000.00).

 

  •  

Presold Homes and Spec Homes: The lesser of (i) sixty-five percent (65%) of
Total Costs or (ii) sixty percent (60%) of the Base Appraisal for said Homes, as
determined in Lender’s reasonable discretion.

 

  •  

Model Homes: The lesser of (i) seventy percent (70%) of Total Costs or
(ii) seventy percent (70%) of the Base Appraisal for said Homes, as determined
in Lender’s reasonable discretion.

“Minimum Sales Price” shall mean a gross sales price for a Home in an amount not
less than a sum equal to the Release Price for such Home plus all other costs of
the sale which are to be paid by Borrower.

“Model Home” shall mean a Home constructed and furnished initially for
inspection by prospective purchasers, which Model Home will not be sold
(excluding any Model Homes subject to a Sale and Leaseback Transaction approved
by Lender as provided herein) until all of the other Homes of its respective
plan type in the Project are sold, and which otherwise shall remain as
collateral for the Loan until the Loan is paid in full or except as otherwise
provided in this Agreement.

 

   11    Construction Loan Agreement



--------------------------------------------------------------------------------

“Net Sales Proceeds” means, for any sale of any Home, the gross sales price,
less to the extent paid by or charged to Borrower: (a) customary tax prorations;
(b) customary real estate brokerage commissions payable to any Person;
(c) homeowner’s association assessments; (d) sales incentives for any Homes
(provided, however, that all sales incentives shall be reasonably approved by
Lender); and (e) reasonable and customary closing costs, including escrow fees,
title insurance premiums, prorations, and recording costs as reflected on the
settlement statement and reasonably approved by Lender.

“Net Worth” shall mean the gross book value of assets (excluding goodwill,
patents, trademarks, trade names, organization expense, treasury stock,
unamortized debt discount and expense, deferred research and development costs,
deferred marketing expenses, and like intangibles, and monies due from partners,
officers, directors or shareholders), less Total Liabilities, including without
limitation accrued and deferred income taxes and any reserves against assets,
all as determined in accordance with GAAP. With respect to the calculation of
Borrower’s Net Worth, there shall also be included therein the unfunded portion
of the capital commitments of Borrower’s partners. As used herein, “Total
Liabilities” shall mean the sum of current liabilities plus long-term
liabilities.

“Non-Related Party” shall mean a person or entity that is not an Affiliate of
Borrower, nor an officer of, or parent or subsidiary corporation of a
shareholder of Borrower, or any person or entity otherwise controlled directly
or indirectly by Borrower or Borrower’s shareholders, or a parent or subsidiary
corporation or partnership of Borrower or its shareholders.

“Note” shall mean that certain promissory note of even date herewith executed by
Borrower and payable to each Lender, together with any and all additional
promissory notes executed after the date hereof in favor of other Persons that
become a Lender in accordance with the terms hereof, in each case, evidencing
Borrower’s indebtedness hereunder, as amended, modified, extended, renewed or
supplemented from time to time, and in the aggregate principal face amount of
the Loan.

“Obligations” means the obligations of Borrower under the Loan Documents.

“Official Records” shall mean the Official Records of the Orange County
Recorder’s Office.

“Organizational Documents” shall mean all documents evidencing and/or relating
to the formation of any Person (that is not a natural person) and the continued
existence and good standing of said Person, and shall include any amendments
thereto, and any certificates required to be filed by said Person with any
Governmental Authority.

“Permitted Exceptions” means (i) all items shown in Schedule B of the Title
Policy; (ii) Liens and Encumbrances granted to Lender to secure the Obligations;
and (iii) other permitted exceptions pursuant to the Deed of Trust.

“Permitted Expenses” shall mean all expenses incurred by Borrower in connection
with the acquisition, development, marketing and operation of the Project, and
other normal business activities of Borrower related to the Project, which may
include (without limitation) (i) payments to reduce the A&D Facility Sublimit
and/or to pay any debt service payments required under the Note, and (ii) prior
to the occurrence and during the continuance of any Event of Default,
distributions to Borrower’s members as permitted under Borrower’s Organizational
Documents.

 

   12    Construction Loan Agreement



--------------------------------------------------------------------------------

“Person” means a natural person, a partnership, a joint venture, an
unincorporated association, a limited liability company, a corporation, a trust,
any other legal entity, or any Governmental Authority.

“Plans and Specifications” means the plans and specifications for the
construction of the A&D Improvements and/or the Homes, as applicable, that have
been approved by Lender pursuant to this Agreement.

“Presold Home” shall mean a Home that is subject to the following requirements
(collectively “Presold Home Requirements”):

(a) A duly executed Purchase Contract, escrow instructions or deposit receipt
without contingencies (other than (i) the sale of an existing residency
contingency and/or as otherwise permitted under subsection (b) below for any
permitted financing contingencies, (ii) inspection contingencies and
(iii) completion of construction of said Home);

(b) A prequalification letter or mortgage commitment from an institutional
mortgage lender or licensed mortgage broker or such other information or
verification as Lender may reasonably require concerning the ability of the
prospective buyer to obtain financing or otherwise acquire the Home; and

(c) A cash earnest money deposit or down payment of at least $10,000.00 for each
Home (or such lower amount with respect to any Home subject to affordable
housing requirements as may be required by Governmental Authorities that are
disclosed to Lender).

“Production Home” shall mean either a Presold Home or a Spec Home.

“Production Home Limitation” shall mean, subject to the Spec Home Limitation set
forth herein, that the total number of Production Homes shall not exceed
twenty-two (22) Production Homes in the Borrowing Base at any one time.

“Product Type” shall mean the type of Home to be constructed as part of the
Project.

“Project” shall mean the Lots Under Development, Finished Lots and the Homes
entered into the Borrowing Base at any given time which will constitute a
portion of the “Willow Bend at University Park” master-planned community, and
which may include, in the aggregate: (i) the fifty-eight (58) Homes to be
constructed on the Finished Lots, and (ii) the fifty-eight (58) Finished Lots
(on which Homes will be built) to be included in the Borrowing Base as of the
Closing Date.

“Project Revenues” means all lease or rent payments, profits, proceeds, revenues
and receipts received by Borrower or on its behalf in connection with or arising
out of the Project.

“Property” or “Land” means that certain real property more particularly
described on Exhibit “A” attached hereto, and all other real property for each
and every real property and all improvements located or to be constructed
thereon located in the County for the Project to be financed hereunder. For
purposes of this Agreement, all such properties shall be referred to
individually and collectively in the singular.

 

   13    Construction Loan Agreement



--------------------------------------------------------------------------------

“Protective Advances” shall mean all sums reasonably expended by Lender: (a) to
protect the priority, validity and enforceability of the lien of the Deed of
Trust and any and all other Loan Documents encumbering any of the Collateral;
(b) to protect the value or the security of any of the Collateral; and (c) if
the Project is acquired by Lender or some other entity on behalf of Lender,
amounts expended to complete or operate the Improvements or the Project.

“Purchase Contract” means, for the sale of any Home or Homes, a bona fide,
arm’s-length written agreement entered into between Borrower and a Non-Related
Party (provided that an Affiliate of Borrower or any other party related to
Borrower may be a purchaser pursuant to a bona fide, arm’s length sales
transaction as described herein) for the sale in the ordinary course of
Borrower’s business of any Home for a sales price at least equal to the Maximum
Allowed Advance. The sales agreement shall be conforming to any and all rules or
regulations promulgated by any federal, state or local governmental entity with
jurisdiction over the Project.

“Qualified Appraiser” shall mean an independent third party appraiser with at
least five (5) years of experience in appraising residential projects similar to
the Project and that is otherwise reasonably acceptable to Lender.

“Release Price” means, for all Lots and Homes to be sold and released hereunder,
the greater of: (a) the Maximum Allowed Advance for said Home or (b) one hundred
percent (100%) of the Net Sales Proceeds.

“Required Principal Payment” means the Release Price paid to and applied by
Lender to the outstanding Loan Balance.

“Requirements” means any and all obligations, other terms and conditions,
requirements, and restrictions in effect now or in the future by which Borrower
or any or all of the Project is bound or which are otherwise applicable to any
or all of the Project, construction of any improvements thereon, or occupancy,
ownership, or use of the Project (including, without limitation, such
obligations, other terms and conditions, restrictions, and requirements imposed
by: (i) any law, ordinance, regulation, or rule (federal, state, or local);
(ii) any Approvals and Permits; (iii) any Permitted Exceptions; (iv) any
condition, covenant, restriction, easement, right of way, or reservation
applicable to the Land; (v) insurance policies; (vi) any other agreement,
document, or instrument to which Borrower is a party or by which Borrower or any
or all of the Project or the business or operations of Borrower is bound; or
(vii) any judgment, order, or decree of any arbitrator, other private
adjudicator, or Governmental Authority to which Borrower is party or by which
Borrower or any of the Project is bound).

“Reserved Allocation” shall mean, for each Home included in the Borrowing Base,
the difference at any time and from time to time between (i) the Loan Allocation
for said Home less (ii) the principal amount with respect to such Home
previously included in any Advance(s) for such Home.

“Sale and Leaseback Transaction” means, as approved by Lender in its reasonable
discretion, any direct or indirect arrangement with any Person or to which any
such Person is a party, providing for the leasing to Borrower of any Model Home
which has been or is to be sold or transferred by Borrower to such Person if,
after giving effect to such arrangement, Borrower operates or otherwise utilizes
such Model Home(s) for the purposes provided herein.

 

   14    Construction Loan Agreement



--------------------------------------------------------------------------------

“Sales Performance Commencement Date” shall mean the date that is the earlier of
(a) the first closing of the sale of a Home in, and release of such Home from,
the Construction Loan; or (b) the date that is nine (9) Calendar Months after
the Closing Date (resulting in the first test period at twelve (12) months after
the Closing Date).

“Security Documents” means the Deed of Trust, the Account Pledge Agreement (if
reasonably required), the Construction Assignments, the Financing Statement, and
such other assignments and security interests as may be required or granted
pursuant to the terms of the Loan Documents.

“Soft Costs” means the fees and costs that are not directly related to the
onsite construction of the A&D Improvements or Homes for said Project, as
applicable, which fees and costs shall include any Loan fees, plus any other
costs, fees or expenses approved by Lender, including without limitation
interest, inspection fees, escrow and title fees, processing and closing fees,
wiring fees, legal fees, appraisals and all closing costs, insurance costs, and
costs of direct project supervision, and also including without duplication
costs to be funded from general budget categories for overhead, supervision,
general and administrative, and marketing expenses, provided that the foregoing
in the aggregate shall not exceed the amount of the Soft Costs set forth in the
A&D Budget or Home Construction Budget, as applicable.

“Spec Home” means any Home in the Project for which a Purchase Contract does not
exist.

“Spec Home Limitation” shall mean that the total number of Spec Homes shall not
exceed the lesser of (a) twelve (12) Spec Homes in the Borrowing Base at any one
time, (b) four (4) months appraised absorption based on the then-current
Appraisal for the Project, or (c) four (4) months average actual absorption.

“Taking” means the taking of any or all of the Project, any interest therein, or
any right thereto for public or quasi public use by the power of eminent domain,
by condemnation (including, without limitation inverse condemnation), or any
event in lieu thereof and any damage to the Project as the result of any taking
of any other part of the Project or any property in the vicinity of the Project.

“Title Company” means FIDELITY NATIONAL TITLE COMPANY.

“Title Policy” shall mean that certain title insurance policy in the form
described in Section 4.1.10 below.

“Total Costs” shall mean:

(a) For all Land to be acquired, the sum of all acquisition and other land
costs;

(b) For all A&D Improvements to be financed hereunder, the sum of the land costs
and the total Hard Costs and Soft Costs for the A&D Improvements pursuant to the
applicable A&D Budgets; and

(c) For all Homes to be financed hereunder, the sum of the Hard Costs and Soft
Costs for the Homes pursuant to the applicable Home Construction Budgets.

 

   15    Construction Loan Agreement



--------------------------------------------------------------------------------

“Unmatured Event of Default” means any condition or event that with notice,
passage of time, or both would, if not cured within the time periods (if any)
permitted pursuant to the Loan Documents, be an Event of Default.

1.2 General Provisions.

1.2.1 Singular and Plural Terms. Any defined term used in the plural in any Loan
Document shall refer to all members of the relevant class and any defined term
used in the singular shall refer to any number of the members of the relevant
class.

1.2.2 Accounting Principles. Any accounting term used and not specifically
defined in any Loan Document shall be construed, and all financial data required
to be submitted under any Loan Document shall be prepared, in conformity with
GAAP applied on a consistent basis.

1.2.3 Exhibits Incorporated. All exhibits to this Agreement, as now existing and
as the same may from time to time be supplemented, modified or amended, are
incorporated herein by this reference.

1.2.4 References. Any reference to any Loan Document or other document shall
include such document both as originally executed and as it may from time to
time be supplemented, modified or amended. References herein to Articles,
Sections and Exhibits shall be construed as references to this Agreement unless
a different document is named. References to subparagraphs shall be construed as
references to the same section in which the reference appears unless a different
section is named.

1.2.5 Other Terms. The term “document” is used in its broadest sense and
encompasses agreements, certificates, opinions, consents, instruments and other
written material of every kind. The terms “including” and “include” mean
“including (include) without limitation.” The term “or” is not exclusive. The
requirement that any party “deliver” any item to another party shall be
construed to require that the first party “deliver or cause to be delivered”
such item to the second party. The term “any,” as a modifier to any noun, shall
be construed to mean “any or all” preceding the same noun in the plural. The
term “agreement” includes both written and oral agreements. The terms “law” and
“laws,” unless otherwise modified, mean, collectively, all federal, state and
local laws, rules, regulations, codes and administrative and judicial
precedents. The terms “herein,” “hereunder” and other similar compounds of the
word “here” refer to the entire document in which the term appears and not to
any particular provision or section of the document. The use of the pronoun
“its” shall be deemed to also refer to “his,” “hers,” “its,” or “theirs.” This
Section 1.2.5 shall apply to all of the Loan Documents and the Environmental
Indemnity.

1.2.6 Headings. Section and section headings are included in the Loan Documents
for convenience of reference only and are not part of the Loan Documents for any
other purpose.

1.2.7 Other Documents. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, this Agreement shall
prevail.

 

   16    Construction Loan Agreement



--------------------------------------------------------------------------------

1.2.8 Intention. The provisions of this Article 1 shall not apply in any
instance where a different meaning, construction or reference is clearly
intended.

2. BORROWING BASE.

2.1 Loan Facility.

2.1.1 Loan Commitment.

(a) Amount of Commitment. Subject to the terms and conditions of this Agreement,
Lender agrees to make Advances from time to time until the applicable Maturity
Date up to the maximum amount of the Borrowing Availability, provided that the
aggregate amount of all Loan Allocations for all Lots and Homes to be included
in the Borrowing Base at any time and from time to time, shall not exceed the
lesser of (i) the Commitment Amount, or (ii) the Borrowing Availability at such
time.

(b) Use of Loan Proceeds. Proceeds of Advances may be used only for the purpose
of paying and/or reimbursing Permitted Expenses.

(c) Revolving Line of Credit; Non-Revolving Nature of A&D Facility. This Loan
shall constitute a revolving line of credit during the Line Term; provided,
however, that the A&D Facility shall be a non-revolving portion of the Loan, and
any Advances of the A&D Facility Sublimit of Fourteen Million Five Hundred
Thousand Dollars ($14,500,000.00) to be made by Lender to Borrower from and
after the Closing Date may not be re-paid and re-borrowed as part of the A&D
Facility.

(i) Notwithstanding the foregoing, Advances under the A&D Facility that are
re-paid by Borrower shall reduce the outstanding A&D Facility Sublimit amount
and correspondingly shall increase that Borrowing Availability under the Loan
not included within the A&D Facility.

(ii) Prior to the applicable Maturity Date, all Advances drawn under this Loan
that are not included in the A&D Facility Sublimit may be repaid and drawn
again; provided, however, that the Borrowing Base shall not be deemed to have
been paid in full merely because it has a zero balance if any portion of the
Borrowing Availability remains undisbursed, unless Borrower relinquishes in
writing its right to obtain disbursements thereof and, unless Borrower so
relinquishes the Commitment; in the event the Commitment is not relinquished and
the Borrowing Base has a zero balance, then Lender shall suspend collecting the
Release Price from the sale of each Home, which Release Price shall be retained
by Borrower unless and until Borrower draws Advances under the Borrowing Base as
provided herein, from and after such time Lender shall resume collecting the
Release Price payable in connection with the sale of each Home.

(iii) Advances drawn under this Loan may be applied by Borrower for the payment
of Permitted Expenses, including without limitation sums required to pay down
the A&D Facility Sublimit and/or to pay any debt service payments required under
the Note.

 

   17    Construction Loan Agreement



--------------------------------------------------------------------------------

(d) Suspension or Termination of Commitment. Upon the occurrence of an Unmatured
Event of Default or an Event of Default and so long as such Unmatured Event of
Default or Event of Default continues, Lender, in its absolute and sole
discretion, and without notice, may suspend the commitment to make Advances. In
addition, upon the occurrence of an Event of Default, Lender, in its absolute
and sole discretion, and without notice, may terminate the commitment to make
Advances. The obligation of Borrower to repay Advances shall be evidenced by the
Note.

(e) Evidence of Loan Advances. Amounts outstanding under the Loan shall be
evidenced by the Note and shall be secured by the Deed of Trust, and all Loan
Advances shall be charged and funded under the Note. In the event of any
inconsistency between the Note and this Agreement, the provisions of this
Agreement shall prevail.

2.1.2 Loan Closing. Subject to the terms and conditions of this Agreement,
Lender agrees to close this Loan upon Borrower’s satisfaction of the
requirements set forth in this Section 2.1.2 and Section 4.1 below (collectively
“Closing Conditions”):

(a) Map(s). Lender’s receipt, review and approval of the Final Map approved for
the Property and Project, which Final Map shall be recorded no later than the
Closing Date; provided, however, that notwithstanding any provision of this
Agreement to the contrary, Lender may agree to close the Loan prior to the
recordation of the Final Map, but Lender shall have no obligation to disburse
any Loan funds for the payment or reimbursement to Borrower of any Project
costs allocated for the construction of the Home Improvements (expressly
excluding Project costs allocated for the construction of the A&D Improvements)
unless and until the Final Map for the Project is recorded with the County
Recorder’s Office.

(b) Project Information.

(i) Borrower shall have submitted for Lender’s review and approval in its sole
and absolute discretion:

(A) Borrower shall have submitted to Lender, and Lender shall have reviewed and
approved, Plans and Specifications for the Project, which Plans and
Specifications shall (i) be prepared by Architect and/or Engineer, and (ii) be
otherwise satisfactory to Lender;

(B) Copies of the Architect’s Agreement, Construction Contract, Engineering
Contract, and all other agreements, entitlements, CC&Rs, preliminary title
report, permits, licenses and approvals concerning said Project submitted for
approval;

(C) Copies of all approvals and permits for the Project;

(D) The final approved Budget(s) for the Project itemizing the Hard Costs and
Soft Costs, including direct and indirect costs, certified to be correct to the
best knowledge and belief of Borrower for each type of Improvement to be
constructed as part of the Project. Said Budget shall be subject to formal
review and approval by Lender at Lender’s sole discretion, and if Lender
reasonably determines that the Loan funds allocated for Hard Costs are
inadequate to pay for all Hard Costs, then Lender may reasonably require
Borrower to deposit cash into an account pledged as additional collateral for
the Loan the amount of the shortfall. In no event shall the costs of the Project
as set forth in any Budget violate the applicable Maximum Allowed Advance(s);

 

   18    Construction Loan Agreement



--------------------------------------------------------------------------------

(E) If reasonably required by Lender, at Borrower’s sole cost and expense,
Lender shall have obtained a report in form and content acceptable to Lender in
its reasonable discretion from an independent cost engineer validating the cost
adequacy of the applicable Project;

(F) Copies of any CC&Rs and related documents pertaining to the Property and the
Project;

(G) Evidence that all taxes and assessments levied against or affecting the
Property have been paid current, together with a tax service contract for the
Project in form and content acceptable to Lender in its sole discretion;

(H) Evidence reasonably satisfactory to Lender that Borrower has equity in the
Project in an amount sufficient to satisfy the applicable Maximum Allowed
Advances for all of the Collateral used in calculating the Borrowing
Availability at any given time for the Project;

(I) Borrower shall show evidence of a minimum initial land equity contribution
and/or prepaid Project costs as shown on the A&D Budget of not less than Sixteen
Million Three Hundred Eighty-Five Thousand Four Hundred Thirty-One Dollars
($16,385,431.00); and

(J) Evidence reasonably satisfactory to Lender that all of the Lots in the
Project shall be Lots Under Development, or upon completion of the A&D
Improvements, Finished Lots.

(ii) Borrower’s delivery to Lender of a complete, fully executed Loan Closing
Certificate.

2.1.3 Interest Payments. Interest on the unpaid outstanding principal amount of
the Loan shall accrue at the Interest Rate(s) specified in the Note.

(a) Payment. Interest at the Interest Rate shall accrue on the outstanding and
unpaid balance, if any, of the Advances made hereunder, commencing on the date
of each Advance under the Loan, until repaid. Interest accruing under the Note
shall be due and payable on each Loan Payment Date, commencing on the First
Payment Date, until repayment in full, together with all other sums owed to
Lender pursuant to any Loan Document.

(b) Rate After Default. Upon and after the occurrence of an Event of Default
hereunder or under any of the Loan Documents, and continuing until such Event of
Default is cured, at the option of Lender, the outstanding principal balance of
the Loan shall bear interest, payable on demand, at a rate per annum equal to
the Default Interest Rate. The application of the Default Interest Rate shall
not be interpreted or deemed to extend any cure period set forth in this
Agreement or otherwise to limit any of Lender’s remedies under this Agreement or
any of the other Loan Documents.

 

   19    Construction Loan Agreement



--------------------------------------------------------------------------------

(c) Computation of Interest. Interest shall be calculated on a 360-day year for
all Advances, but, in any case, shall be computed for the actual number of days
in the period for which interest is charged, which period shall consist of 365
days on an annual basis. If any payment of interest under the Note would
otherwise be due on a day which is not a Business Day, the payment instead shall
be due on the next succeeding Business Day and such extension of time shall be
included in computing the interest due in respect of said payment.

(d) No Deductions. All payments of principal or interest under the Note shall be
made without deduction of any present and future taxes, levies, deductions,
charges or withholding, which amounts shall be paid by Borrower. Borrower will
pay the amounts necessary such that the gross amount of the principal and
interest received by Lender is not less than that required by the Note.

(e) Order of Application. Any payments received by Lender will be applied as set
forth herein and in the Note.

(f) Reserved.

(g) Payments. All amounts payable by Borrower on or with respect to the Loan, or
pursuant to the terms of any other Loan Documents, shall be paid in lawful money
of the United States of America to Lender at Central Note Department, P.O. Box
518, Lawndale, California 90260-0518, in same day funds, not later than 1:00
p.m. (California time) on the date due.

2.1.4 Principal Payments.

(a) Bulk Sale of Lots. Borrower shall cause to be delivered through any sale
escrow to Lender, and shall pledge as additional collateral for the Loan, any
deposits (collectively “Sale Deposits”) to be received by Borrower in connection
with Borrower’s bulk sale of any Lots (each, a “Bulk Lot Sale”) pursuant to a
Purchase Contract for the bulk sale of said Lots. All Sale Deposits shall be
deposited and held in the Borrower’s Funds Account and shall be applied by
Lender for the payment of the Obligations as provided in this Agreement. In the
event that any Bulk Lot Sale is terminated and any Sale Deposit previously paid
to Lender is to be returned to a Non-Related Party pursuant to the terms of a
Purchase Contract, then Borrower may include in its Draw Request funds to pay
all or a portion of said Sale Deposit to said Non-Related Party, provided there
is no Event of Default and sufficient Loan funds are available under the
Borrowing Availability.

(b) Sale and Release of Lots and Homes. Immediately upon the sale and closing of
Lots and Homes, Borrower shall pay to Lender any and all Release Prices payable
under Section 3.2 below, which Release Price shall be applied to repay sums due
and owing under the Note.

(c) Voluntary Loan Prepayment. Borrower shall have the right to prepay the Loan,
in whole or in part, at any time, without premium or penalty, provided that
Borrower must pay, together with any such prepayment, all accrued but unpaid
interest upon the principal so prepaid. Prior to the Maturity Date, no
prepayment of the Loan shall reduce the Commitment Amount, unless Borrower
relinquishes in writing its right to obtain an Advance of all or any of the
amount so prepaid.

 

   20    Construction Loan Agreement



--------------------------------------------------------------------------------

(d) Payments of Principal and Interest to Balance the Loan. Principal and
interest shall be payable in accordance with the terms of the Note; provided,
however, that in addition to payments required pursuant to the terms of the
Note, if for any reason at any time the outstanding principal amount of Advances
under the Loan exceeds the Borrowing Availability, Borrower shall make a payment
to Lender in an amount equal to such excess principal amount within the earlier
of (i) three (3) Business Days after notice from Lender, (ii) five (5) Business
Days after delivery of a Borrowing Base Certificate and/or other financial
reports of Borrower reflecting that such a payment is due, and (iii) five
(5) Business Days after Lender notifies Borrower (which notice may be oral, to
be followed promptly by written notice setting forth the Lender’s calculations)
of Lender’s determination of the Borrowing Availability pursuant to Section 2.2.
Any funds paid hereunder shall be applied by Lender to the outstanding principal
balance of the Loan.

(e) Required Principal Payments. Borrower shall make each Required Principal
Payment in connection with each sale of a Home and Lot.

2.1.5 Loan Term. All sums due and owing under the Loan shall be paid in full on
the Maturity Date.

2.1.6 Terms of A&D Facility and Home Advances.

(a) Lots entered into the Borrowing Base under the A&D Facility shall be removed
from the Borrowing Base on the applicable Lot Advance Maturity Date; in order to
extend the term of any Lot Advance Maturity Date for an additional six
(6) Calendar Months with regard to any remaining Finished Lots, as provided
herein, Borrower shall have satisfied subsections (a), (b), (e), (f), (g) and
(h) of the Extension Conditions.

(b) Homes entered into the Borrowing Base shall be removed from the Borrowing
Base on the applicable Home Advance Maturity Date; in order to extend the term
of any Home Advance Maturity Date for an additional three (3) Calendar Months
with regard to Spec and Presold Homes, or an additional six (6) Calendar Months
with regard to Model Homes, as provided herein, Borrower shall have satisfied
subsections (a), (b), (e), (f), (g) and (h) of the Extension Conditions. Any
Home or Lot removed from the Borrowing Base shall not be available for use in
calculating the Borrowing Base Availability, even if said Lot or Home is still
encumbered by the Deed of Trust from and after the removal of said Lot or Home
from the Borrowing Base.

2.2 Borrowing Availability Under the Borrowing Base. Subject to the provisions
of this Section 2.2, the Borrowing Availability under the Borrowing Base shall
be reasonably determined by Lender based on each Borrowing Base Certificate
delivered pursuant to Section 6.4.4.

2.2.1 General Determination. The Borrowing Availability shall be determined by
Lender based upon:

(a) Each Borrowing Base Certificate most recently submitted by Borrower from
time to time (adjusted as reasonably determined by Lender from time to time to
reflect portions of the Project sold, property released from the Deed of Trust,
and other adjustments and limitations pursuant to this Agreement);

(b) Lender’s inspections made pursuant to Sections 2.3.4 and 6.10 (as such
inspections may result in any adjustment to reflect any variance between (A) the
Borrowing Base Certificate and (B) the result of such inspections or other
information available to Lender); and

 

   21    Construction Loan Agreement



--------------------------------------------------------------------------------

(c) Such other information as Lender may reasonably require in order to verify
such amounts.

(d) Each Borrowing Base Certificate shall accurately reflect the valuation of
the Property included in the Borrowing Base as of the last day of the Calendar
Month immediately preceding the Calendar Month in which such certificate is due
and shall accurately calculate the Borrowing Availability as of the date of said
certificate. Without limiting the foregoing, each Borrowing Base Certificate
shall exclude the Loan Allocations for any and all Lots and Homes that have been
released from the Deed of Trust, and each Borrowing Base Certificate shall
reflect any reductions in the Loan Balance.

2.2.2 Right to Exclude/Adjust. Lender, in its reasonable discretion, may exclude
Lots or Homes from the Borrowing Base, adjust the Base Appraisal of such Lots or
Homes, and/or adjust the applicable classification of property included in the
Borrowing Base if:

(a) Such Lots or Homes are subject to unrepaired material damage or destruction;

(b) Lender reasonably determines that any Production Homes are to be removed
from the Borrowing Base as provided herein in order to comply with the
Production Home Limitation requirements.;

(c) Lender reasonably determines, based on the information provided by Borrower
pursuant to Section 6.4, that reclassification of property included in the
Borrowing Base is appropriate due to delays in development, changes in the Plans
and Specifications, loss or change of zoning or other Approvals and Permits,
Borrower’s failure to satisfy applicable conditions for inclusion in the
designated classification, or the occurrence of a Material Adverse Change;

(d) Lender reasonably determines that Spec Homes are to be removed from the
Borrowing Base as provided herein in order to comply with the Spec Home
Limitation requirements.

(e) The exclusion of Lots and/or Homes from the Borrowing Base shall not require
Lender to release such property from the Deed of Trust, and Lender shall be
obligated to release Collateral only pursuant to the provisions of Section 3.2.
Lender shall notify Borrower of any exclusion or adjustment in the Borrowing
Base in writing with the Lender’s calculations.

2.2.3 Specific Limitations. Lender has no commitment to Advance Loan funds that
would violate:

(a) The Maximum Allowed Advances applicable to each of the Homes to be financed
hereunder;

(b) Advances for Lots under the A&D Facility in excess of the A&D Facility
Sublimit;

(c) The Spec Home Limitation;

 

   22    Construction Loan Agreement



--------------------------------------------------------------------------------

(d) The Production Home Limitation; and/or

(e) The Borrowing Availability.

2.2.4 Intentionally Omitted.

2.2.5 Failure to Deliver Borrowing Base Certificate. If Borrower fails to
deliver a Borrowing Base Certificate as and when required, then in addition to
Lender’s other rights and remedies, Lender may reasonably determine the amount
of the Borrowing Base based upon information available to Lender and such
determination by Lender shall be final and conclusive, absent manifest error,
unless and until Lender shall receive a new Borrowing Base Certificate
determining the correct amount of the Borrowing Base.

2.3. Loan Advances; Project Monitoring.

2.3.1 Method for Advances. Advances in a sum not in excess at any time of the
Borrowing Availability shall be made by Lender to the Central Account for the
payment or reimbursement of Permitted Expenses at the written request within ten
(10) Business Days following Lender’s receipt of a completed Draw Request from
Borrower (which may be delivered by telecopy or facsimile) by the Person or
Persons designated from time to time on Lender’s form of Authorization Form;
provided, however, that Lender shall have acknowledged receipt of any changes in
the Person or Persons designated by Borrower, and such Person or Persons shall
have executed a new Authorization Form. Such Person or Persons are hereby
authorized by Borrower to request Advances and to direct the transfer of the
proceeds of Advances to the Central Account until written notice of the
revocation of such authority is received from Borrower by Lender and Borrower
has had a reasonable time to act upon such notice. Lender shall have no duty to
monitor for Borrower or any other Person or to report to Borrower or such other
Person the use of proceeds of Advances.

2.3.2 Use of Advances. All Advances shall be used to pay or reimburse the
Permitted Expenses incurred by Borrower in connection with the acquisition,
development, marketing and operation of the Project and the other normal
business activities of Borrower.

2.3.3 Draw Requests. Concurrently with a Draw Request for any Advance of Loan
proceeds (other than Advances that, pursuant to this Agreement, may be made
without a Draw Request), Borrower shall furnish to Lender a Draw Request
together with an updated Borrowing Base Certificate and such other forms and
schedules of values as may from time to time be approved or reasonably required
by Lender, duly signed and sworn to by Borrower, with all blanks appropriately
filled in. Borrower shall be entitled to submit no more than two (2) Draw
Requests for each Calendar Month.

2.3.4 Right of Inspection. Throughout the course of construction of any
Improvements under the Project on at least a monthly basis during the Line Term,
Lender shall have the right to employ, at Borrower’s sole cost and expense as
reasonably incurred by Lender, an inspector or inspectors and a construction
consulting firm who shall review as Lender for Lender all construction
activities reasonably undertaken in regard to the Project. If reasonably
required by Lender in its reasonable discretion, a certificate or indication
from such inspector or inspectors that construction substantially complies with
the Plans

 

   23    Construction Loan Agreement



--------------------------------------------------------------------------------

and Specifications shall be a further condition precedent to Lender’s approval
of any Lots or Homes for inclusion within the calculation of the Borrowing
Availability. Lender will allow a maximum of five percent (5%) variance between
the inspection report and actual Loan funds being requested by Borrower.

2.3.5 Limitations on Borrower’s Rights to Advances. Borrower shall be entitled
to disbursements of Loan proceeds only in accordance with the terms and
conditions of this Agreement (unless waived or modified by Lender); and, in
addition, Borrower certifies in connection with any Advances requested hereunder
that Loan:

(a) The representations and warranties of Borrower contained in all of the Loan
Documents shall be correct in all material respects on and as of the date of the
disbursement as though made on and as of that date, and no Event of Default
shall have occurred and be continuing as of the date of the disbursement;

(b) The requested Loan proceeds shall be applied by Borrower only to defray
costs actually incurred by Borrower in connection with the payment or
reimbursement of Permitted Expenses; and

(c) Notwithstanding any limitations on Advances set forth in this Agreement or
otherwise, Borrower shall pay all costs and expenses arising in connection with
the Project.

2.3.6 Excess Loan Balance Repayment. In the event the Borrowing Availability has
a negative balance, there shall be due and payable from Borrower to Lender, and
Borrower shall repay to Lender an amount equal to said negative balance within
the earlier of (a) three (3) Business Days after notice from Lender, or (b) five
(5) Business Days after delivery of a Borrowing Base Certificate and/or other
financial reports of Borrower reflecting that such a payment is due.

2.3.7 Appraisals and Evaluations. Lender shall have the right to order
Appraisals, appraisal reviews and/or evaluations of the Land and/or Improvements
for the Project included in the Borrowing Base, from a Qualified Appraiser,
which Appraisal(s) shall comply with all federal and state standards for
appraisals and otherwise shall be satisfactory to Lender in all respects, if
(i) Lender reasonably believes that a Material Adverse Change has occurred with
respect to the Project or any portion thereof, (ii) Borrower requests in writing
that Lender order an appraisal of the Project, (iii) Lender is required to
reappraise the Project in connection with regulatory requirements, or
(iv) otherwise required by law. Borrower agrees to pay the cost and expense for
all appraisals, appraisal reviews and/or evaluations thereof ordered by Lender
pursuant to this Section. Until the Loan is paid and performed in full, if for
any reason a reappraisal of the Property shall indicate that the Borrowing
Availability has a negative balance, Borrower shall, upon demand by Lender,
immediately prepay a part of the unpaid principal of the Loan sufficient to
comply with the provisions of Section 2.3.6 above.

2.3.8 Borrower’s Accounts. Borrower shall establish and shall maintain the
Borrower’s Funds Account if and when required for the purposes set forth herein:

(a) Establishment of the Borrower’s Funds Account. The Borrower’s Funds Account,
if established for the purposes set forth herein, and all funds deposited and
held therein shall be pledged as security for the Loan as provided herein. Only
Lender shall have the authority to sign documents and checks in connection with
the transfer of funds into and out of the Borrower’s Funds Account.

 

   24    Construction Loan Agreement



--------------------------------------------------------------------------------

(b) Use of Borrower’s Funds Account and Central Account. Borrower shall pay or
be reimbursed only Permitted Expenses with the funds deposited into the Central
Account. Advances shall be made directly to the Central Account. Borrower shall
deposit or cause to be deposited into the Borrower’s Funds Account any and all
funds to be provided by Borrower to Lender during the Line Term, to the extent
such funds are not paid directly to Lender pursuant to this Agreement. Following
the occurrence and during the continuation of an Event of Default, funds
deposited and held in the Borrower’s Funds Account shall be applied by Lender to
the payment of the Obligations as provided herein. In the event at any time
during the Line Term the outstanding principal Loan Balance has been paid in
full, and excess funds remain in the Borrower’s Funds Account, such excess funds
shall be used by Lender to make any Advances hereunder. Notwithstanding the
existence of any funds in the Borrower’s Funds Account or the availability or
the non-availability of Loan funds under the Commitment, Borrower shall remain
obligated to satisfy all Obligations.

(c) Central Account Provisions. Borrower shall establish and maintain the
Central Account for Project-related purposes as described herein and for
Borrower’s other general business purposes. Although Lender shall have no
security interest in the Central Account or the funds deposited therein,
Borrower warrants and represents that during the Line Term, all Loan funds
deposited into the Central Account shall be applied only for the payment or
reimbursement of Permitted Expenses for the Project or for other Project-related
purposes as approved by Lender.

2.3.9 Project Cost Savings and Excess Costs. Each Draw Request submitted by
Borrower shall be deemed a certification by Borrower of the following matters:

(a) Excess Project Costs. In the event the actual cost (“Actual Line Item Cost”)
of any matter covered by any given line item in any Budget exceeds the amount
allocated to such line item in said Budget (“Approved Line Item Cost”), Borrower
either has (a) paid or incurred the amount of the Actual Line Item Cost in
excess of the Approved Line Item Cost (“Excess Cost”), or (b) the financial
ability to pay such Excess Costs with its own funds, including without
limitation the transfer of a portion of any Contingency line item amount
provided for in the Budget and/or any “Cost Savings” (as defined in
Section 2.3.9(c) below) to such line item in an amount equal to such Excess
Cost.

(b) Offsite Materials. In connection with any Project materials that are stored
or housed at a location other than the Property for the applicable Project
(“Offsite Materials”):

(i) Borrower has paid for the Offsite Materials or will cause payment to be made
promptly upon receipt of the next Advance;

(ii) if the Offsite Materials are stored at the facilities of the supplier of
the Offsite Materials (“Offsite Supplier”), the Offsite Materials have been
segregated from other materials in the Offsite Supplier’s storage facility and
have been marked with the name of Borrower. If reasonably requested by Lender,
Borrower shall provide Lender with a written statement from the Offsite
Supplier, which statement shall include the Offsite Supplier’s acknowledgment of
(i) the right of Lender to enter the Offsite Supplier’s storage

 

   25    Construction Loan Agreement



--------------------------------------------------------------------------------

facility at reasonable times for the purpose of inspecting or removing the
Offsite Materials and (ii) Lender’s security interest in the Offsite Materials.
If the Offsite Materials are stored in a place other than the facilities of the
Offsite Supplier, if reasonably requested by Lender, Borrower shall provide
Lender with a written statement from the bailee or other custodian acknowledging
(i) the right of Lender to enter the site where the Offsite Materials are stored
at reasonable times for the purpose of inspecting or removing the Offsite
Materials and (ii) Lender’s security interest in the Offsite Materials;

(iii) Borrower has obtained certificates of insurance showing the Offsite
Materials to be insured as required by the Agreement and showing Lender as loss
payee; and

(iv) Borrower has paid all personal property taxes applicable to the Offsite
Materials. Lender shall have the right to inspect and approve the Offsite
Materials.

(c) Cost Savings. For purposes of subsection (a) above, “Cost Savings” shall
mean any remaining undisbursed amounts shown in any Budget as allocated to any
line item, or any funds allocated to said line item that exceed the amount of
the subcontract for said line item either (a) upon completion of and
disbursement for all matters covered by said line item in such Budget, or
(b) upon the execution by Borrower and an approved subcontractor of a
subcontract for the performance of work or furnishing of materials for said line
item in an amount that is less than the Approved Line Item Cost for said item.

2.3.10 Net Construction Funds. In the event that, for any Home constructed under
this Borrowing Base, there is a deficiency in the “Net Construction Funds”
available pursuant to the applicable Home Construction Budget (said shortfall
shall be referred to as the “Net Construction Fund Deficiency”), Borrower shall,
upon ten (10) Business Days’ written notice from Lender, at Lender’s sole option
and discretion, either (i) deposit with Lender the amount that Lender, in its
sole opinion, deems necessary to cure or correct said Net Construction Fund
Deficiency for said Home, as applicable (which amount may be obtained from any
excess Net Construction Funds available under an applicable Home Construction
Budget), or (ii) furnish Lender with paid invoices, bills and receipts
indicating that Borrower has paid, from Borrower’s own funds, the amount that
Lender, in its sole opinion, deems necessary to cure or correct said Net
Construction Fund Deficiency for said Home, as applicable. Borrower shall not be
permitted, and Lender shall not be required, to apply any Net Construction Fund
surplus to offset any Net Construction Fund Deficiency. All amounts deposited by
Borrower pursuant to this Section 2.3.10 shall be held in the Borrower’s Funds
Account and shall be disbursed in accordance with the terms of this Agreement
for the payment of Hard Costs and Soft Costs pursuant to the applicable Home
Construction Budget prior to any further disbursements for said Home, as
applicable, in question.

2.4 Fees. As additional consideration for the Commitment, Borrower agrees to pay
to Lender the following fees, which shall be earned by Lender on the date due
under the Loan Documents and shall be non-refundable to Borrower:

2.4.1 A&D Facility Sublimit and Commitment Fees. As of the Closing Date,
Borrower shall pay to Lender the A&D Facility Fee, and on the Closing Date and
the twelve-month anniversary of such date thereafter, Borrower shall pay to
Lender the Commitment Fee. Said fees shall be deemed earned and non-refundable,
regardless of whether the indebtedness is paid prior to the Maturity Date.

2.4.2 Extension Fees. As a condition to the extension of the Maturity Date for
an additional six (6) Calendar Months, Borrower shall pay to Lender the
applicable Extension Fee. Said fee shall be deemed earned and non-refundable
when paid regardless of when the Loan is terminated.

 

   26    Construction Loan Agreement



--------------------------------------------------------------------------------

2.4.3 Reserved.

2.4.4 Other Fees. Costs, expenses, and reasonable fees for Lender’s counsel as
provided in the Loan Documents, payable on or before the date hereof, together
with all title insurance premiums, appraisal costs, documentation fees,
environmental study costs and other costs and expenses reasonably incurred by
Lender pursuant to the Loan Documents.

2.5 Mechanics Lien Coverage for Each Advance. Borrower represents and warrants
to Lender that Borrower shall provide to the Title Company with all necessary
information, including without limitation any indemnification or other
agreements in form satisfactory to the Title Company, so that Lender receives
the Title Policy which shall include a closing mechanic’s lien endorsement (or
substantially equivalent form of endorsement) showing the amount of insurance
provided by said policy to be not less than the full amount of the Loan proceeds
disbursed as of the Closing Date, which amount will be stated in the endorsement
and expressly providing coverage against unrecorded construction or mechanics’
liens arising from labor, services and materials provided prior to the Closing
Date. In addition, and not by way of limitation, prior to any Advances
hereunder, Borrower shall be required to satisfy, as part of the conditions to
Lender’s approval of any request for a Loan Advance submitted by Borrower, any
and all requirements of the Title Company for the issuance by the Title Company
of any on-going/continuing mechanic’s lien endorsement acceptable to Lender to
be attached to the Title Insurance Policy. Notwithstanding any other provision
herein to the contrary, Borrower at all times shall be responsible to provide
the Title Company with any and all information required in order for the Title
Company to issue the required mechanic’s lien coverage under the Title Insurance
Policy, including without limitation any sworn statements by any contractor(s)
and/or subcontractor(s), unconditional lien waivers, owner’s affidavit,
indemnification, and other information deemed necessary by the Title Company to
determine that all potential lien claimants have been paid, will be paid from
the Loan funds being advanced, or that the Loan funds and/or Borrower’s funds
are otherwise available to pay any potential lien claimants. Lender shall
provide such reasonable cooperation as Lender deems reasonably appropriate in
order to assist Borrower with satisfying the Title Company’s requirements in
connection with the issuance of any construction lien endorsement(s).

 

3. THE COLLATERAL; RELEASE PROVISIONS.

3.1 Security. Payment of the Note, all indebtedness and liabilities of Borrower
to Lender, and performance of all Obligations, due or to become due, under this
Agreement and the other Loan Documents, shall be secured by the following
(collectively “Security Documents”):

(a) Deed of Trust;

(b) Account Pledge Agreement (if required);

(c) Construction Assignments;

(d) Financing Statement; and

 

   27    Construction Loan Agreement



--------------------------------------------------------------------------------

(e) Such other assignments and security interests as may be required or granted
pursuant to the terms of the Loan Documents, including, without limitation,
assignments of construction contracts, assignments of plans and specifications,
assignments of permits, licenses and approvals, assignments of declarant’s
rights under covenants, conditions and restrictions, assignments of purchase and
sale agreements, and any assignments concerning any environmental indemnities in
favor of Borrower.

3.2 Releases of Collateral. In addition to releases in connection with boundary
line adjustments and the granting of easements and licenses as more particularly
described in Section 6.3.3(c), Lender agrees to release portions of the Project
from the lien of the Deed of Trust upon the satisfaction of the following
conditions prior to the release:

3.2.1 General Requirements for Releases. In connection with any release:

(a) Unless otherwise approved by Lender in its absolute and sole discretion, at
the time of such release no Event of Default shall have occurred and be
continuing.

(b) Such release shall be in connection with a sale of a Lot or Home in the
Project (or in the case of a Dedication, a transfer or donation of a portion of
the Project) to a Non-Related Party (or any Affiliate of Borrower or any other
party related to Borrower pursuant to a bona fide, arm’s length sales
transaction as described herein).

(c) Unless the portion of the Land to be released is (A) an entire parcel with
respect to which Lender has previously approved the parcel map or plat, (B) a
lot or lots within a subdivision with respect to which Lender has previously
approved a final map or plat or (C) a Home or Homes within a single-family home
plan which Lender previously approved, Borrower or Title Company shall have
delivered to Lender (i) a legal description of the portion of the Land to be
released, (ii) a map or plat of the portion of the Land to be released, and
(iii) copies of all easements for ingress, egress or otherwise to be granted or
retained in connection with such release.

(d) Unless the portion of the Land to be released is (A) an entire parcel with
respect to which Lender has previously approved the parcel map or plat, (B) a
lot or lots within a subdivision with respect to which Lender has previously
approved a final map or plat or (C) a Home or Homes within a single-family home
plan which Lender previously approved, prior to such release, (i) Lender shall
have approved such release, which approval will not be unreasonably withheld,
(ii) the remaining unreleased portion of the Land will, after giving effect to
such release, have adequate access, in the reasonable opinion of Lender, and
(iii) the value of the unreleased portion of the Land will, after giving effect
to such release, not otherwise be materially impaired in the reasonable opinion
of Lender.

(e) Borrower shall provide Lender with such endorsements to the Title Policy as
Lender may reasonably request in connection with each release.

(f) Borrower shall pay all of Lender’s reasonable costs and expenses, including
without limitation reasonable attorneys’ fees and title charges, arising in
connection with each release.

(g) Each release shall be made by Lender by delivery of the release documents to
a title company or other escrow agent satisfactory to Lender upon such
conditions as shall assure Lender that all conditions precedent to such release
have been satisfied and that the applicable transaction will be completed.

 

   28    Construction Loan Agreement



--------------------------------------------------------------------------------

3.2.2 Sale of Home Pursuant to a Purchase Contract. In connection with sales of
Homes (and the Lot on which said Home is constructed) pursuant to a Purchase
Contract for cash:

(a) Borrower shall satisfy each of the conditions set forth in Section 3.2.1.

(b) If requested by Lender, Borrower shall deliver to Lender a true and correct
copy of any Purchase Contract, which shall (i) be substantially on Borrower’s
standard form(s) as previously submitted to and approved by Lender, or
(ii) otherwise be in form and content reasonably satisfactory to Lender.

(c) Borrower shall not have made any material changes in the Purchase Contract
delivered to Lender pursuant to this Section 3.2.2, unless such changes have
been approved by Lender, and the Non-Related Party (or any Affiliate of Borrower
or any other party related to Borrower pursuant to a bona fide, arm’s length
sales transaction as described herein) under said Purchase Contract.

(d) The sale shall be made in the ordinary course of the development and
marketing of the Project, and shall be accompanied by such rights of first
refusal, development covenants, conditions and restrictions, deeds of trust, and
other documents, consistent with Borrower’s past practices, as shall be
necessary to assure that development of the Project occurs in accordance with
Borrower’s development plans and existing Approvals and Permits.

(e) Borrower shall have paid the applicable Release Price and all other fees and
costs in connection with the release, which Release Price shall be applied to
repay sums due and owing under the Note. As Release Prices are paid hereunder in
connection with the sale of Homes, the Borrowing Availability shall be
recalculated after taking into account the reduced Loan Balance and the Lots and
Homes remaining in the Borrowing Base.

(f) Except for Sale and Leaseback Transactions related to Model Homes that are
approved by Lender in writing (which approval may require the assignment of
Borrower’s interests under the lease and such other agreements as Lender may
reasonably require in order to maintain a collateral interest in the Model
Home(s) subject to such Sale and Leaseback Transaction(s) and to make certain
said Model Home(s) is/are available for the sale of other Homes in the Project
as provided herein), then all Homes in such Project of the type of the Model
Home being sold shall have been sold out.

3.2.3 Dedications. In connection with any Dedication:

(a) Borrower shall satisfy each of the conditions set forth in Section 3.2.1.

(b) At least ten (10) days prior to a release, Borrower shall have delivered to
Lender all the terms, conditions and details of such release, including, without
limitation, the purpose of such release, evidence of the conformity of such
release to the overall development plan for the Project and all Approvals and
Permits required in connection therewith, all of which shall be in form and
content reasonably satisfactory to Lender.

 

   29    Construction Loan Agreement



--------------------------------------------------------------------------------

4. CONDITIONS PRECEDENT

4.1 Conditions Precedent to Effectiveness of this Agreement and to the
Effectiveness of the Commitment. This Agreement and the Commitment shall become
effective only upon satisfaction by Borrower of the following conditions
precedent on or before the date hereof and/or, as applicable, as of the date any
new Lot or Home is included in the Borrowing Base, at the sole cost and expense
of Borrower:

4.1.1 Representations and Warranties Accurate. The representations and
warranties by Borrower in the Loan Documents are correct in all material
respects on and as of the date of the recordation of the Deed of Trust.

4.1.2 Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing.

4.1.3 Approved Budgets. The final, approved Budgets for the Project itemizing
the Hard Costs and Soft Costs for the respective A&D Improvements and Home
Improvements, including direct and indirect costs, certified to be correct to
the best knowledge and belief of Borrower for each type of Improvement to be
constructed as part of the Project. Said Budgets shall be subject to formal
review and approval by Lender at Lender’s sole discretion, and if Lender
determines that the Loan funds allocated for Hard Costs are inadequate to pay
for all Hard Costs, then Lender may require Borrower to deposit cash into an
account pledged as additional collateral for the Loan the amount of the
shortfall. In no event shall the costs of the Project to be funded from proceeds
of the Loan, as set forth in any A&D Budget or any Home Construction Budget,
violate the applicable Maximum Allowed Advance(s).

4.1.4 Documents. Lender shall have received the following agreements, documents,
and instruments, each duly executed by the parties thereto:

(a) Loan Documents. The Loan Documents, which shall include all agreements
documents, and instruments specified by Lender (including without limitation the
Environmental Indemnity).

(b) Organization. Certified copies of (i) resolutions of the Borrower’s members
authorizing the execution, delivery, and performance, for and on behalf of
Borrower, of the Loan Documents and to grant to Lender the Liens and
Encumbrances on the Collateral in the Loan Documents and certifying the names
and signature of the sole member of Borrower authorized to execute the Loan
Documents and, in the case of Borrower, to request Advances on behalf of
Borrower, (ii) the certificate of formation and operating agreement of Borrower,
and all amendments thereto, and (iii) a certificate of good standing as a
limited liability company from the jurisdiction of formation or organization and
for each jurisdiction in which the nature of Borrower’s respective businesses
and operations require qualification as a foreign corporation.

(c) Insurance Policies. A certificate of insurance for all insurance required
under the Loan Documents, and certificates of insurance with respect to
professional liability coverage to the extent maintained by engineers,
architects, and environmental contractors.

(d) Opinion Letter. If required by Lender, a favorable opinion from a law firm
representing Borrower covering such matters as Lender may require.

 

   30    Construction Loan Agreement



--------------------------------------------------------------------------------

(e) Financial Statements. Borrower’s most recent financial statements in the
form previously reviewed and approved by Lender, including without limitation a
balance sheet, statement of members’ capital accounts, and profit and loss
statement for Borrower.

4.1.5 Survey. If reasonably required by Lender as a condition to obtaining the
Title Insurance Policy, a current survey of the Property by a licensed surveyor
acceptable to Lender describing the boundaries of said property and showing all
means of ingress and egress, rights-of-way, easements (each of which shall be
identified by docket and page or recording number where recorded) and all other
customary and relevant information pursuant to ALTA standards and any Title
Company requirements. All surveys shall be certified to Lender and the Title
Company issuing the Title Insurance Policy.

4.1.6 Restrictive Covenants. Borrower shall have provided Lender with, and
Lender shall have approved, all covenants, conditions, restrictions, easements
and other rights that exist or are contemplated with respect to the Project.

4.1.7 Building Permits, Licenses, Etc. If reasonably required by Lender where
Borrower has requested an Advance related to the construction of such Home,
Borrower shall have submitted to Lender evidence for the applicable Project of
(i) building permits for the construction of the Homes (ii) all necessary
permits, licenses and approvals (including without limitation any required
consumer disclosure reports and approvals prior to the sale of any Homes) in
connection with the sale of said Homes, and/or (iii) Architectural Control
Committee and other approvals, if any, required under any CC&Rs affecting the
Property.

4.1.8 Environmental Assessment. Borrower shall have submitted to Lender for an
environmental, toxics and/or soils report(s) satisfactory to Lender, including
drainage, boring (if applicable) and compacting data, together with such
hydrology and other engineering reports that Lender may reasonably require, all
of which shall be by engineers reasonably acceptable to Lender and shall
indicate that the condition of the Property is suitable for construction of the
Homes thereon (without extraordinary land preparation) and for the operation and
maintenance of the Project. Any mandatory recommendations, or any
recommendations required to comply with applicable laws, in the approved soils,
hydrology and other engineering reports must be complied with and incorporated
into the Plans and Specifications. Each environmental assessment (Phase I
assessment) of the Property and adjacent property shall be dated no earlier than
one hundred eighty (180) days prior to the date hereof, and Borrower shall
deliver to Lender any sampling and analysis (Phase II assessment) or special
limited assessment that Lender may reasonably require after review of the
Phase I assessment, together with any other environmental investigations and
reports that Lender may reasonably require, all of which shall be by a
Lender-approved environmental consulting firm, and none of which shall reveal
any existing or potential environmental condition adversely affecting the use or
value of the Property.

4.1.9 Environmental Indemnity. Borrower shall have delivered to Lender, Lender’s
form of Environmental Indemnity for the Project, duly executed by Borrower.

4.1.10 Preliminary Title Report; Title Insurance. Borrower shall have provided
Lender, and Lender shall have approved, a preliminary title report for the
Project, prepared by the Title Company, together with a legible copy of each
“Schedule B” item. Borrower shall also provide prior to the Closing Date,

 

   31    Construction Loan Agreement



--------------------------------------------------------------------------------

at its sole cost and expense, the American Land Title Association loan policy of
title insurance (1992 extended coverage form without revision, modification or
amendment) for the Deed of Trust (or Recorded Amendment, as applicable)
(collectively “Title Policy”), with such endorsements as Lender may reasonably
require, issued by the Title Company satisfactory to Lender in the amount of the
Loan (with direct access reinsurance in amounts and by companies and in form
acceptable to Lender as Lender may reasonably require) insuring the lien of the
Deed of Trust to be a first and prior lien upon the Property, as security for
all Advances pursuant to the terms of this Agreement, subject only to such
exceptions as Lender may expressly approve in writing, and insuring against any
lien claims that could arise out of the construction of the Homes on the
Property. During the course of construction of the Homes, Borrower shall provide
Lender with such title insurance endorsements as Lender may reasonably require,
including CLTA Form 122 Endorsements (or equivalent endorsements acceptable to
Lender) for each disbursement, and any other endorsements Lender may reasonably
require to insure that the Homes shall have been constructed within the
boundaries of the Property and in accordance with all applicable laws,
covenants, restrictions and/or CC&Rs. Upon completion of the Homes, Borrower
shall deliver to Lender such further endorsements to the title insurance policy
as Lender may reasonably require.

4.1.11 Flood Report. Evidence whether the Property, or any part thereof, lies
within a “special flood hazard area” as designated on maps prepared by the U.S.
Department of Housing and Urban Development pursuant to the Flood Disaster
Protection Act of 1973, as amended, and, if so designated, a National Flood
Insurance Association standard flood insurance policy, plus insurance from a
private insurance carrier if reasonably required by Lender, for the duration of
the Loan in the amount of the full insurable value of the completed
Improvements, naming Lender as an additional loss payee.

4.1.12 Construction Materials. Copies of all agreements between Borrower and any
architects, engineers, consultants, managers or supervisors, and, if reasonably
required by Lender, copies of construction subcontracts related to the
construction, maintenance, repair, leasing, management and operation of the
Project and/or between Borrower and consultants, managers or supervisors for the
Project, together with written agreements by such persons or entities that they
will perform for Lender the services contracted to Borrower, notwithstanding the
occurrence of any Event of Default and any trustee’s sale or foreclosure of the
Deed of Trust (provided that such persons or entities continue to receive
payments under their respective contracts), and the consent of such persons or
entities to the collateral assignment by Borrower to Lender of their respective
contracts.

4.1.13 Completion of Filings and Recordings. Lender shall have received evidence
of the completion of all recordings and filings to establish or maintain the
perfection and priority of the Liens and Encumbrances on the Collateral granted
in the Loan Documents and reasonably required by Lender to be in effect prior to
the effectiveness of this Agreement and the Commitment.

4.1.14 Payment of Costs, Expenses, and Fees. All costs, expenses, and fees to be
paid by Borrower under the Loan Documents on or before the effectiveness of this
Agreement, the effectiveness of the Commitment, or the making of Advances shall
have been paid in full (or shall be paid in full concurrently with the making of
the initial Advance), including without limitation applicable fees set forth
herein.

4.1.15 Appraisal. At Borrower’s sole cost and expense, Lender shall have
obtained an Appraisal and/or Base Appraisals with respect to the Property and
each type of Improvements for the Project, which Appraisal and/or Base
Appraisals shall be (i) prepared by a Qualified Appraiser, and (ii) otherwise
satisfactory to Lender. Lender shall have received and approved evidence that
Borrower has no less than the equity required to comply with the Maximum Allowed
Advances for all of the Collateral used in calculating the Borrowing
Availability at any given time for the Project.

 

   32    Construction Loan Agreement



--------------------------------------------------------------------------------

4.1.16 Closing Conditions. Lender shall have received evidence that Borrower has
satisfied all of the other Closing Conditions prior to the Closing Date.

4.1.17 Truth-In-Lending Disclosures. Prior to entering into any Purchase
Contract for the sale of any Home for the applicable Project, Borrower shall
have delivered to the purchaser all truth-in-lending and other required consumer
disclosures, in compliance with law and in form and substance satisfactory to
Lender.

4.1.18 Zoning. Evidence that the Property is properly zoned for the construction
of the Homes to be constructed as part of the Project.

4.1.19 Utilities. Evidence that all utilities and services to the Property and
Improvements, including without limitation water, sewer, gas, electric and
telephone, are available, or will be available as required, and will be provided
in amounts that are sufficient to service the Improvements for their intended
use;

4.1.20 Ingress/Egress. Evidence that there exists adequate legal ingress and
egress to the Project;

4.1.21 Job Schedule. A job progress schedule showing the planned timing,
progress of construction and completion date for the Improvements of the
Project;

4.1.22 A&D Improvements. Evidence that each type of the A&D Improvement for any
Finished Lots has been completed in accordance with the general development plan
applicable to the Property;

4.1.23 List of Contractors. If reasonably required by Lender, a list of all
subcontractors, suppliers and materialmen employed or retained, or to be
employed or retained, in connection with the construction of the Improvements.
Such list shall show the name, address and telephone number of each such person,
a general statement of the nature of the work to be done, the labor and
materials to be supplied, the names of materialmen (if known) and the
approximate dollar value of such labor or work with respect to the labor and
materials to be supplied; and

4.1.24 Other Items or Actions by Borrower. Lender shall have received such other
agreements, documents, and instruments, and Borrower shall have performed such
other actions as Lender may reasonably require.

4.2 Conditions Precedent to Admission of Land as Lots Under Development and/or
Finished Lots. Borrower shall, on or prior to the Closing Date, identify for
Lender such portion of the Property to be admitted into the Borrowing Base as
Lots Under Development and/or Finished Lots (including without limitation, any
custom lots) for purposes of the Borrowing Base. In connection with each such
request, the following conditions precedent shall have been satisfied at the
sole cost and expense of Borrower. Upon the satisfaction of such conditions
precedent, as determined by Lender, such Land shall be included in the Borrowing
Base as Lots Under Development and/or Finished Lots, as applicable.

 

   33    Construction Loan Agreement



--------------------------------------------------------------------------------

4.2.1 Request. Borrower shall have submitted to Lender a request in the form of
Exhibit “E” to include the Land in the Borrowing Base as Lots Under Development
and/or Finished Lots, as applicable. Such request and all other documents and
instruments described in this Section 4.2 shall be submitted with the Borrowing
Base Certificate in which Borrower intends to include such portion of the Land
in the Borrowing Base as Lots Under Development and/or Finished Lots, as
applicable. Each such request shall be deemed a renewal of all representations
and warranties of Borrower set forth in the Loan Documents.

4.2.2 Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing on and as of the date that each portion of the Land
is included as Lots Under Development and/or Finished Lots, as applicable.

4.2.3 Documents and Information. Borrower shall have provided to Lender, and
Lender shall have approved, all documents and information required pursuant to
Section 4.1 with respect to the applicable portion of the Land.

4.2.4 Inspection. For Lots Under Development, development and construction of
the A&D Improvements for the applicable portion of the Land shall have commenced
or shall be scheduled to begin within ninety (90) days of inclusion in the
Borrowing Base as Lots Under Development; and, for Finished Lots, development
and construction of the A&D Improvements for the applicable portion of the Land
shall have been completed. For Lots Under Development, development will be
deemed to have commenced when (i) construction of one or more of the following
scopes of work has begun on the applicable portion of the Land — grading,
paving, water, sewer or concrete, and (ii) Borrower has expended material
amounts for Hard Costs with respect to such work.

4.2.5 Map. Borrower shall have delivered to Lender, and Lender shall have
approved a Final Map or Tentative Map, as applicable, together with evidence
reasonably satisfactory to Lender that any such Tentative Map has not expired
and is not due to expire during the development of such portion of the Land.
Each such map must contain a legal description of the Land, must describe and
show all boundaries of and lot lines within such Land and all streets and other
dedications, and must contain such other information and certifications as
Lender may request.

4.2.6 Utilities. If requested by Lender, Borrower shall have delivered to
Lender, evidence, which may be in the form of “will serve” letters from local
utility companies or local authorities, that: (a) telephone service, electric
power, storm sewer, sanitary sewer (if applicable) and water facilities will be
available to the Lots Under Development; (b) such utilities will be adequate to
serve the Lots Under Development; and (c) upon completion of the Improvements,
no conditions will exist to affect Borrower’s right to connect into and have
adequate use of such utilities except for the payment of a normal connection
charges or tap charges and except for the payment of subsequent charges for such
services to the utility supplier.

4.2.7 Lot Limitations. The total number of Lots Under Development and Finished
Lots to be included in the Borrowing Base as of the date of any request made
hereunder shall not be in excess of forty-eighty (48) (less any Lots for which
Home Advances are being requested).

4.2.8 Other. Borrower shall have provided such other documents and information
reasonably requested by Lender.

 

   34    Construction Loan Agreement



--------------------------------------------------------------------------------

4.3 Conditions Precedent to Admission of Finished Lots as Presold and/or Spec
Homes. From and after the Closing Date, Lender shall include only Finished Lots
as Presold and/or Spec Homes for purposes of the Borrowing Base, subject to the
provisions set forth herein. Upon the satisfaction of such conditions precedent,
as reasonably determined by Lender, such Finished Lots shall be included in the
Borrowing Base as Presold and/or Spec Homes.

4.3.1 Request. Borrower shall have submitted to Lender a request in the form of
Exhibit “E” that Finished Lots be included in the Borrowing Base as Presold
and/or Spec Homes. Such request and all other documents and instruments
described in this Section 4.3 shall be submitted with the Borrowing Base
Certificate in which Borrower intends to include such Finished Lots in the
Borrowing Base as Presold and/or Spec Homes. Each such request shall be deemed a
renewal of all representations and warranties of Borrower set forth in the Loan
Documents.

4.3.2 Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing on and as of the date that such Finished Lots are
included as Homes.

4.3.3 Home Construction Information. Borrower shall not be entitled to include
any Finished Lots in a Borrowing Base Certificate as Presold and/or Spec Homes
unless and until each of the following conditions precedent have been satisfied
(or waived or modified by Lender in its reasonable discretion):

(a) Homes may be entered into the Borrowing Base upon confirmation of trenching
by Lender;

(b) At Borrower’s sole cost and expense, Lender shall have obtained Base
Appraisals with respect to each type of Home, which Base Appraisals shall be
(i) prepared by Qualified Appraiser, and (ii) otherwise reasonably satisfactory
to Lender. Each Base Appraisal for each Home in the Project shall be updated or
evaluated once annually at Lender’s reasonable discretion (or more frequently if
required by regulatory guidelines), at the sole cost and expense of Borrower,
and all FNMA appraisals or other appraisals for said Homes accepted by Lender
that do not have a specific expiration date shall be updated once annually at
Lender’s request; provided, however, that Lender may reasonably require that any
such appraisal be updated more frequently than annually if (i) Lender reasonably
believes that a Material Adverse Change has occurred with respect to the Project
or any portion thereof, or (ii) Borrower requests in writing that Lender order
an Appraisal of the Project, or (iii) Lender is required to reappraise the
Project in connection with regulatory requirements. Based on such revised
appraisals and/or evaluations and any other information provided to Lender,
Lender shall be entitled to revise the Home Construction Budget and Maximum
Allowed Advances applicable to any Home in said Project;

(c) If requested by Lender, Borrower shall have submitted or made available to
Lender evidence of (i) building permits for the construction of the Homes,
(ii) all necessary permits, licenses and approvals for the construction of said
Homes, including without limitation the requisite consumer disclosure reports
and approvals required in connection with the sale of said Homes, and
(iii) architectural control committee homeowners’ association and other
approvals if required under the CC&Rs;

 

   35    Construction Loan Agreement



--------------------------------------------------------------------------------

(d) Prior to entering into any Purchase Contracts for the sale of any Homes,
Borrower shall have delivered to Lender the requisite consumer disclosure
reports and approvals prior to the sale of any Homes, in form and substance
satisfactory to Lender;

(e) For all Presold Homes, Lender shall have received evidence reasonably
satisfactory to Lender of satisfaction of the Presold Home Requirements for said
Homes.

(f) For all Spec Homes, Borrower shall not be entitled to include in the
Borrowing Base at any one time more Spec Homes than are permitted under the Spec
Home Limitation.

(G) For all Production Homes, Borrower shall not be entitled to include in the
Borrowing Base at any one time more Production Homes than are permitted under
the Production Home Limitation.

4.3.4 Other. Borrower shall have provided such other documents and information
reasonably requested by Lender.

4.4 Additional Conditions Precedent to All Advances. Lender shall be obligated
to make an Advance only if Borrower shall have delivered to Lender a Draw
Request for such Advance. Borrower may not submit more than two (2) Draw
Requests per Calendar Month. Lender shall not be required to make the requested
Advance before ten (10) Business Days after receipt of the Draw Request.
Notwithstanding the foregoing, Lender shall make no Advances to pay interest
under the Loan prior to delinquency regardless of the then-current Borrowing
Availability.

4.5 Waiver of Conditions Precedent. Borrower hereby authorizes Lender, and
Lender reserves the right in its absolute and sole discretion, to verify any
documents and information submitted to Lender in connection with this Agreement.
Lender may elect, in its absolute and sole discretion, to waive any of the
foregoing conditions precedent. Any such waiver shall be limited to the
conditions precedent therein and the requirements therein. Delay or failure by
Lender to insist on satisfaction of any condition precedent shall not be a
waiver of such condition precedent or any other condition precedent. The making
of an Advance by Lender shall not be deemed a waiver by Lender of the occurrence
of an Event of Default or an Unmatured Event of Default.

4.6 Assignment of CFD Bond Proceeds. The A&D Budget may include line items for
the improvement of various community facilities in connection with the
construction of the A&D Improvements and the development of the Lots (said
facilities being referred to herein as “CFD Improvements”). In the event that
any Mello-Roos or other community facilities bonds are issued for the
construction of the CFD Improvements on all or any portion of the Property
during the term of the Loan, then Borrower hereby assigns to Lender all of the
proceeds of such bonds (“CFD Bond Proceeds”), and shall deposit (or cause to be
deposited) any and all such proceeds with Lender in the Borrower’s Funds
Account. Borrower hereby authorizes Lender to apply the CFD Bond Proceeds first,
towards the repayment of any Advances under the Loan for the construction of any
CFD Improvements; second, to reimburse Borrower for any funds expended by
Borrower (which are not Loan) for the construction of any CFD Improvements; and
third, the remaining sums being retained by Lender to be disbursed for the
completion of any CFD Improvements, in which case Lender shall revise the A&D
Budget to reduce applicable line items by the balance of the CFD Bond Proceeds
remaining for the construction of the applicable CFD Improvement, all as
determined by Lender in its discretion.

 

   36    Construction Loan Agreement



--------------------------------------------------------------------------------

5. BORROWER’S REPRESENTATIONS AND WARRANTIES.

5.1 Closing Representations and Warranties. Borrower represents and warrants to
Lender as of the date of this Agreement:

5.1.1 Existence and Authorization. Borrower is a limited liability company,
validly organized and lawfully existing under the laws of Delaware, and
qualified to do business and in good standing under the laws of the State of
California. Borrower has the requisite power and authority to execute, deliver,
and perform the Loan Documents. The execution, delivery, and performance by
Borrower of the Loan Documents have been duly authorized by all requisite
corporate action by or on behalf of Borrower and will not conflict with, or
result in a violation of or a default under, the Organizational Documents of
Borrower.

5.1.2 No Approvals, etc. No approval, authorization, bond, consent, certificate,
franchise, license, permit, registration, qualification, or other action or
grant by or filing with any Person is required in connection with the execution,
delivery, or performance by Borrower of the Loan Documents.

5.1.3 No Conflicts. The execution, delivery, and performance by Borrower of the
Loan Documents will not conflict with, or result in a violation of or a default
under: (i) any applicable law, ordinance, regulation, or rule (federal, state,
or local); (ii) any judgment, order, or decree of any arbitrator, other private
adjudicator, or Governmental Authority to which Borrower is a party or by which
Borrower or any of the assets or property of Borrower is bound; (iii) any of the
Approvals and Permits; and/or (iv) any agreement, document, or instrument to
which Borrower is a party or by which Borrower or any of the assets or property
of Borrower is bound.

5.1.4 Execution and Delivery and Binding Nature of Loan Documents. The Loan
Documents have been duly executed and delivered by or on behalf of Borrower. The
Loan Documents are legal, valid, and binding obligations of Borrower,
enforceable in all material respects in accordance with their terms against
Borrower, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganization, or similar laws and by equitable
principles of general application.

5.1.5 Legal Proceedings; Hearings, Inquiries, and Investigations. Except as
previously disclosed to and approved by Lender, (i) no legal proceeding is
pending or, to best knowledge of Borrower, threatened before any arbitrator,
other private adjudicator, or Governmental Authority to which Borrower is a
party or by which Borrower or any assets or property of Borrower may be bound or
affected that if resolved adversely to Borrower could result in a Material
Adverse Change, and (ii) no hearing, inquiry, or investigation relating to
Borrower or any assets or property of Borrower is pending or, to the best
knowledge of Borrower, threatened by any Governmental Authority that if resolved
adversely to Borrower could result in a Material Adverse Change.

5.1.6 No Event of Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing.

 

   37    Construction Loan Agreement



--------------------------------------------------------------------------------

5.1.7 Approvals and Permits; Assets and Property. Except as disclosed to Lender
in writing prior to the date hereof, to the best knowledge of Borrower, there
are no facts or circumstances known to Borrower that would materially impair the
ability of Borrower to obtain Approvals and Permits necessary for the future
development of the Project or to otherwise continue the contemplated development
of the Project.

5.1.8 ERISA. Borrower is in compliance with ERISA. No “Reportable Event” or
“Prohibited Transaction” (both as defined in ERISA) or termination of any plan
has occurred and no notice of termination has been filed with respect to any
plan established or maintained by Borrower and subject to ERISA. Borrower has
not incurred any material funding deficiency within the meaning of ERISA or any
material liability to the Pension Benefit Guaranty Corporation in connection
with any such plan established or maintained by Borrower.

5.1.9 Compliance with Law. Borrower has not received any notice of any material
violations of any applicable laws, rules, or regulations of any Governmental
Authority with respect to the Project or the development of the Project, and
Borrower is not aware of any facts or circumstances which would constitute or
cause any such violation.

5.1.10 Full Disclosure. All information in the loan application, financial
statement, certificate, or other document and all information prepared and
delivered by Borrower to Lender in obtaining the Commitment is correct and
complete in all material respects, and there are no omissions therefrom that
result in such information being incomplete, incorrect, or misleading in any
material adverse respect as of the date thereof. To the best knowledge of
Borrower, all information in any loan application, financial statement,
certificate or other document prepared and delivered to Lender on behalf of
Borrower by Persons other than Borrower or its Affiliates, and all other
information prepared and delivered to Lender on behalf of Borrower or by Persons
other than Borrower or its Affiliates in obtaining the Commitment is correct and
complete in all material respects, and there are no omissions therefrom that
result in any such information being incomplete, incorrect, or misleading in any
material adverse respect as of the date thereof. There has been no Material
Adverse Change as to Borrower or the Project since the date of such information.
All financial statements heretofore delivered to Lender by Borrower were
prepared in accordance with GAAP, except as noted therein, and accurately
represent the financial conditions and results of operation of the subjects
thereof as of the dates thereof and for the period covered thereby.

5.1.11 Use of Proceeds; Margin Stock. The proceeds of the Advances will be used
by Borrower solely for the purposes specified in this Agreement. None of such
proceeds will be used for the purpose of purchasing or carrying any “margin
stock” as defined in Regulation U or G of the Board of Governors of the Federal
Reserve System (12 C. F. R. Part 221 and 207), or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry a
margin stock or for any other purpose which might constitute this transaction a
“purpose credit” within the meaning of such Regulation U or G. Borrower is not
engaged in the business of extending credit for the purpose of purchasing, or
carrying margin stock. Neither Borrower nor any Person acting on behalf of
Borrower has taken or will take any action which might cause any Loan Documents
to violate Regulation U or G or any other regulations of the Board of Governors
of the Federal Reserve System or to violate Section 7 of the Securities Exchange
Act of 1934, or any rule or regulation thereunder, in each case as now in effect
or as the same may hereafter be in effect. Borrower and Borrower’s subsidiaries
own no “margin stock”.

 

   38    Construction Loan Agreement



--------------------------------------------------------------------------------

5.1.12 Governmental Regulation. Borrower is not subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Investment Company Act of 1940, the Interstate Commerce Act (as any of the
preceding have been amended), or any other law which regulates the incurring by
Borrower of indebtedness, including but not limited to laws relating to common
or contract carriers or the sale of electricity, gas, steam, water, or other
public utility services.

5.1.13 Material Agreements; No Material Defaults. Borrower certifies that
Borrower has provided Lender with a correct and complete listing as of the
Closing Date of all general construction and/or grading contracts, leases for
all or any portion of the Property, grading and/or other building permits,
development agreements, CC&Rs, and/or option agreements and/or purchase and sale
agreements pertaining to all or any portion of the Property requested by Lender
for review relating to the inclusion of the Project under the Borrower Base as
of the Closing Date (collectively “Material Agreements”). Borrower shall execute
an assignment or assignments in favor of Lender of all of Borrower’s rights,
title and interests in and to any and all Material Agreements as required by
Lender in its reasonable discretion. No event has occurred which, immediately or
upon the expiration of applicable cure or grace periods, would constitute a
default which in Lender’s reasonable opinion would have a Material Adverse
Change in Borrower or the Project with respect to (i) the terms of any
instrument evidencing or relating to any debt of Borrower, (ii) any such
contract, lease, permit, development agreement, covenant, restriction, option
agreement, purchase and sale agreement, instruments and other agreement,
(iii) any statute, ordinance, law, judgment, order, writ, injunction, decree, or
rule or regulation of any Governmental Authority or any determination or award
of any arbitrator to which Borrower or the Project may be bound, or (iv) any
other instrument, agreement or document by which Borrower or the Project is
bound.

5.1.14 Title to Property. Borrower has good, sufficient and legal title to all
properties and assets reflected in its most recent balance sheet delivered to
Lender, except for assets disposed of in the ordinary course of business since
the date of such balance sheet. The Property is free and clear of Liens and
Encumbrances, except for Permitted Exceptions. Borrower is the sole owner of,
and has good and marketable title to, the fee interest in the Project and all
other real property described in the Deed of Trust encumbering the property
included in the Project, free from any Liens and Encumbrances, excepting only
Permitted Exceptions.

5.1.15 Payment of Taxes. All tax returns and reports of Borrower required to be
filed by Borrower have been timely filed, and all taxes, assessments, fees and
other governmental charges upon Borrower and upon its properties, assets, income
and franchises which are due and payable have been paid prior to delinquency.
Borrower knows of no proposed tax assessment against Borrower or the Project
that would be material to the condition (financial or otherwise) of Borrower or
the Project, and Borrower has not contracted with any Governmental Authority in
connection with any such taxes.

5.1.16 No Condemnation. No condemnation proceedings or moratorium is pending, or
to the best of Borrower’s knowledge, threatened against the Project or any
portion thereof which would impair the use, occupancy, or full operation of the
Project in any manner whatsoever.

5.1.17 Borrowing Base. The classification of each item of property included in
the Borrowing Base is true and correct.

5.2 Representations and Warranties Upon Requests for Advances. Each Draw Request
shall be a representation and warranty by Borrower to Lender that the
representations and warranties in this Section 5 are correct and complete in all
material respects as of the date the requested Advance except as otherwise
disclosed by Borrower to Lender in writing prior to the date of such Draw
Request.

 

   39    Construction Loan Agreement



--------------------------------------------------------------------------------

5.3 Representations and Warranties Upon Delivery of Financial Statements,
Documents, and Other Information. Each delivery by Borrower to Lender of
financial statements, other documents, or information after the date of this
Agreement (including, without limitation, documents and information delivered in
obtaining an Advance) shall be a representation and warranty that such financial
statements, other documents, and information are correct and complete (in
accordance with GAAP, except as noted therein) in all material respects, that
there are no material omissions therefrom that result in such financial
statements, other documents, or information being materially incomplete,
incorrect, or misleading in any material respect as of the date thereof, and
that such financial statements accurately present the financial condition and
results of operations of Borrower as at the dates thereof in all material
respects and for the periods covered thereby.

6. BORROWER AFFIRMATIVE COVENANTS. Until the Commitment terminates in full and
the Obligations are paid and performed in full, Borrower agrees that, unless
Lender otherwise agrees in writing in Lender’s absolute and sole reasonable:

6.1 Existence. Borrower shall continue to be a limited liability company,
validly existing, in good standing and qualified to do business under the laws
of the State of California.

6.2 Books and Records; Access By Lender. Borrower shall maintain a single,
complete, and accurate set of books and records of its assets, business,
financial condition, operations, property, prospects, and results of operations
in accordance with GAAP, except as noted therein. Borrower shall also maintain
complete and accurate records regarding the acquisition, development and
construction of the Project, including without limitation all construction
contracts, architectural contracts, engineering contracts, field and inspection
reports, applications for payment, estimates and analyses regarding construction
costs, names and addresses of all contractors and subcontractors performing work
or providing materials or supplies with respect to the development and
construction of the Project, invoices and bills of sale for all costs and
expenses incurred by contractors and subcontractors in connection with the
development and construction of the Project, payment, performance and other
surety bonds (if applicable), releases and waivers of lien for all such work
performed and materials supplied, evidence of completion of all inspections
required by any Governmental Authority, certificates of substantial completion,
notices of completion, surveys, as-built plans, Approvals and Permits, Purchase
Contracts, escrow instructions, records regarding all sales of all or portions
of the Project, and all other documents and instruments relating to the
acquisition, development, construction and/or sale of the Project or portions
thereof. During business hours Borrower shall give representatives of Lender
reasonable access to all assets, property, books, records, and documents of
Borrower and will permit such representatives to inspect and audit at Borrower’s
sole cost and expense such assets and property and to audit, copy, examine, and
make excerpts from such books, records, and documents. Upon reasonable request
by Lender, Borrower shall also provide Lender with copies of the reports,
documents, agreements, and other instruments described in this Section 6.2.

 

   40    Construction Loan Agreement



--------------------------------------------------------------------------------

6.3 Special Covenants Relating to Collateral.

6.3.1 Defense of Title. Borrower shall defend the Collateral, the title and
interest therein of Borrower represented and warranted in the Deed of Trust, and
the legality, validity, binding nature, and enforceability of each Lien and
Encumbrance contained in the Deed of Trust and the first priority of the Deed of
Trust against all matters, including, without limitation: (a) any attachment,
levy, or other seizure by legal process or otherwise of any or all Collateral;
(b) except for Permitted Exceptions, any Lien or Encumbrance or claim thereof on
any or all Collateral; (c) any attempt to foreclose, conduct a trustee’s sale,
or otherwise realize upon any or all Collateral under any Lien or Encumbrance,
regardless of whether a Permitted Exception and regardless of whether junior or
senior to the Deed of Trust; and (d) any claim questioning the legality,
validity, binding nature, enforceability, or priority of the Deed of Trust.
Borrower shall notify Lender promptly in writing of any of the foregoing and
will provide such information with respect thereto as Lender may from time to
time request.

6.3.2 Further Assurances. Borrower shall promptly execute, acknowledge, and
deliver such additional agreements, documents, and instruments and do or cause
to be done such other acts as Lender may reasonably request from time to time to
better assure, preserve, protect, and perfect the interest of Lender in the
Collateral and the rights and remedies of Lender under the Loan Documents.
Without limiting the foregoing, to the extent that Lender reasonably determines
from time to time that additional deeds of trust, amendments to deeds of trust,
financing statements, subordinations, and other documents are required in order
to perfect all Liens and Encumbrances in favor of Lender, and cause all
Collateral encumbered by any of the deeds of trust to be subject only to
Permitted Exceptions, Borrower shall execute and deliver such documents,
instruments and other agreements as Lender may reasonably request.

6.3.3 Plats, Annexations and Approvals.

(a) Each plat or map (whether tentative or final) with respect to any portion of
the Project shall comply with all Requirements and shall be satisfactory in form
and substance to Lender. Prior to evaluation by Lender of the plat or map for
approval, Borrower shall deliver to Lender such certifications, maps, surveys,
and other documents and information as Lender reasonably requires. Prior to the
recordation of any plat or map by Borrower, Borrower shall deliver to Lender
such title insurance endorsements insuring the continued priority of the Deed of
Trust after recording of the plat or map as Lender may reasonably require.
Borrower agrees to take such steps as Lender may reasonably require in
(i) either re-recording the Deed of Trust or amending the Deed of Trust to
reflect the new plat legal description, and (ii) obtaining an endorsement to the
Title Policy to amend the legal description therein. In no event shall Borrower
fail to record the final map for the Project later than 30 days following the
Closing Date; if the final map is not approved by Lender and recorded with said
30-day period, Borrower shall not be entitled to draw any Loan funds unless and
until said final map is recorded in compliance with this Section 6.3.3.

(b) Borrower shall obtain and, upon request, provide Lender with, evidence of:
(i) appropriate zoning for the use and occupancy of the Project; (ii) all
necessary Approvals and Permits of Governmental Authorities and other third
parties necessary to permit the development and sale of the Project, including
without limitation all applicable public reports, architectural committee
approvals and other approvals required pursuant to any applicable restrictive
covenants; (iii) all Approvals and Permits necessary to commence, carry out and
complete construction; and (iv) evidence of payment of all fees and other
required amounts for such Approvals and Permits.

 

   41    Construction Loan Agreement



--------------------------------------------------------------------------------

(c) At Lender’s request, Borrower shall provide Lender with true and correct
copies of all documents and instruments relating to proposed easements, boundary
line adjustments, covenants, conditions and restrictions and other similar
matters affecting title to the Project in connection with the development
thereof, together with all surveys, plats, contracts, and other information
requested by Lender in connection therewith. Such easements, boundary line
adjustments, covenants, conditions and restrictions and other matters shall not
be entered into by Borrower unless consented to in writing by Lender, which
consent shall not be unreasonably withheld by Lender so long as they are entered
into in the ordinary course of developing the Project. If such consent is
granted by Lender, Lender will also enter into such subordinations and releases
as may be appropriate in connection with such easements, boundary line
adjustments, and covenants, conditions and restrictions, provided that such
subordinations are in form reasonably satisfactory to Lender and, in connection
with any such releases, Borrower has satisfied the conditions precedent set
forth in Section 3.2.1 above.

6.3.4 Utilities. Borrower shall provide or cause to be provided all telephone
service, electric power, storm sewer, sanitary sewer and water facilities for
the Project, and such utilities will be adequate to serve the Project. No
condition will exist to affect Borrower’s right to connect into and have
adequate use of such utilities, except for the payment of normal connection
charges or tap charges and except for the payment of subsequent charges for such
services to the utility supplier.

6.3.5 Plans and Specifications. Borrower shall be the sole owner of all Plans
and Specifications for the Improvements for the Project or, to the extent that
Borrower is not the sole owner of such Plans and Specifications, Borrower shall
have the exclusive right to use such Plans and Specifications in connection with
the construction of the Improvements for the Project. Lender will not be
restricted in any way in use of such Plans and Specifications from and after an
Event of Default in connection with the construction of the Improvements and the
exercise of Lender’s other rights and remedies, and Borrower shall obtain all
consents and authorizations necessary for the use of such Plans and
Specifications to Lender.

6.3.6 Compliance with Permitted Exceptions. Borrower shall keep and maintain in
full force and effect all restrictive covenants, development agreements,
easements and other agreements with Governmental Authorities and other Persons
that are necessary or desirable for the use, occupancy, and sale of Lots and/or
Homes in the Project. Borrower shall not default in any material respect under
any such covenants, development agreements, easements and other agreements and
will diligently enforce its rights thereunder.

6.3.7 Project Development.

(a) Borrower shall at all times maintain and operate, and use its commercially
reasonable efforts to market, the Project. Regardless of whether Advances are
available, Borrower shall pay all costs and expenses arising in connection with
the management, operation, development and sale of the Project. The Improvements
for the Project shall be constructed and developed in substantial conformity
with the Plans and Specifications therefor, in strict conformity with all
applicable laws, rules and regulations of all Governmental Authorities with
jurisdiction over the Project, and shall be contained wholly within the lot
lines of the Land included within the Project and will not encroach on any other
real estate, easements, building lines or setback requirements. Within thirty
(30) days after Borrower receives notice or knowledge thereof, Borrower shall
proceed with diligence to correct any material departure from applicable plans
and specifications and any departure from applicable laws, rules and regulations
of any Governmental Authority with jurisdiction over the Project. The making of
Advances shall not constitute a waiver of Lender’s right to reasonably require
compliance with this covenant with respect to any such defect or departure from
plans and specifications or applicable laws, rules and regulations.

 

   42    Construction Loan Agreement



--------------------------------------------------------------------------------

(b) With respect to those portions of the Project which are to be “open space”
or otherwise constitute streets and other common areas to be dedicated and
transferred to homeowners’ associations or other Governmental Authorities with
jurisdiction over the Project, and are not otherwise included within the
portions of the Land to be developed by Borrower, Borrower shall take such
actions as may be necessary to cause such dedications to be made timely and in
accordance with applicable covenants, conditions and restrictions and laws,
rules and regulations.

6.3.8 Title Policy Endorsements. If reasonably required by Lender from time to
time in connection with the approvals to be granted by Lender pursuant to the
Loan Documents, but in no event less frequently than quarterly, Borrower shall
provide such continuation endorsements, date down endorsements, survey
endorsements and other endorsements to Lender’s Title Policy for the Project, in
form and substance satisfactory to Lender, as Lender reasonably determines
necessary to insure the priority of the Deed of Trust as a valid first lien on
the Collateral, subject only to Permitted Exceptions. Borrower agrees to furnish
to the Title Company such surveys and other documents and information as Lender
or the Title Company may reasonably require for the Title Company to issue such
endorsements.

6.3.9 Foundation Endorsements. Upon completion of the construction of the
foundation for each Home, and as a condition precedent to any further Loan
disbursements under this Agreement, Borrower shall (if required by Lender), at
Borrower’s own cost and expense, deliver or cause to be delivered to Lender a
foundation endorsement with respect to each such foundation, to be attached to
the Title Insurance Policy referred to above, which endorsement shall insure
that such foundation is within the boundary lines of each Lot comprising part of
the Property, does not violate any applicable CC&Rs or agreements affecting the
Property which are referred to in the basic Title Insurance Policy, and does not
encroach upon any easements, rights or rights of way affecting or covering the
Property or any portion thereof.

6.3.10 Improvement Districts. Without obtaining the prior written consent of
Lender, Borrower shall not consent to, or vote in favor of, the inclusion of all
or any part of the Collateral in any new improvement district, any “Mello Roos”
district, special assessment district or similar district as long as the
aggregate annual taxes, fees or charges imposed by all such districts would
exceed two percent (2.0%) of the gross sale price on any Home. Borrower shall
give immediate notice to Lender of any notification or advice that Borrower may
receive from any municipality or other third party of any intent or proposal to
include all or any part of the Collateral in an improvement, assessment or other
district. Upon prior written notice to Borrower, Lender shall have the right to
file a written objection to the inclusion of all or any part of the Collateral
in an improvement, assessment or other district, either in its own name or in
the name of Borrower, and to appear at, and participate in, any hearing with
respect to the formation of any such district.

6.3.11 Appraisals. Lender shall have the right to order Appraisals of the
Project and all other Collateral from time to time pursuant to the terms of
Section 2.3.7 above. Each Appraisal is subject to review and approval by Lender.
With respect to each Appraisal that Lender orders, whether as a result of
applicable laws, rules, and regulations of any Governmental Authority or as a
result of Lender’s rights under Section 2.3.7 above, Borrower agrees upon demand
by Lender to pay to Lender the cost and expense incurred by Lender for such
Appraisals and a fee prescribed by Lender for review of each Appraisal by
Lender.

 

   43    Construction Loan Agreement



--------------------------------------------------------------------------------

6.3.12 Off-Site Improvements. Each type of off-site improvement for the Property
shall be completed in accordance with the general development plan applicable to
the Property.

6.4 Information and Statements. Borrower shall furnish or cause to be furnished
to Lender in connection with each and every Loan made hereunder:

 

Reporting Party

  

Required Statement

  

To be Received by:

1. Borrower    Annual Financial Statement (certified by the party submitting the
statement and CPA-audited)    Within 120 days of each fiscal year end 2.
Borrower    Quarterly Financial Statement (certified by the party submitting the
statement)    Within 60 days of each fiscal quarter end 3. Borrower    Federal
Tax Returns    Within 15 days of filing, upon Lender’s request 4. Borrower   
Monthly Borrowing Base and Sales Reports    Within 20 days of each previous
month end, with such sales reporting commencing in the month following the first
sale of a Home in the Project 5. Borrower    Quarterly Compliance Certificates
   Within 60 days of each fiscal quarter end and within 120 days of each fiscal
year end

6.4.1 Annual Financial Statements. As soon as available and in any event within
the time period set forth in the chart above, annual financial statements of the
parties listed in the chart above, including copies of the balance sheet of each
said party and statements of income and statement of members’ capital accounts,
in each case setting forth in comparative form the figures for the preceding
fiscal year of Borrower, all in reasonable detail and prepared in accordance
with GAAP, except as noted therein, and signed and certified as true and correct
on behalf of each said party.

6.4.2 Quarterly Financial Statements. As soon as available and in any event
within the time period set forth in the chart above, semi-annual financial
statements of the parties listed in the chart above, including copies of the
balance sheet of each said party and statements of income and statement of
members’ capital accounts, in each case setting forth in comparative form the
figures for the preceding fiscal year of Borrower, all in reasonable detail and
prepared in accordance with GAAP, except as noted therein, and signed and
certified as true and correct on behalf of said party.

6.4.3 Tax Returns; Compliance Certificates. If requested by Lender, Borrower
shall provide its Federal Tax Returns within 15 days of filing. In addition,
Borrower shall provide, together with each of the financial statements required
pursuant to Sections 6.4.1-6.4.2, a statement in form and substance satisfactory
to Lender, certified by Borrower that Borrower is in compliance with all
covenants, terms, and conditions applicable to Borrower under or pursuant to the
Loan Documents and any other Debt owing to any Person, and disclosing any
noncompliance therewith and describing the status of Borrower’s actions to
correct such noncompliance, if applicable.

 

   44    Construction Loan Agreement



--------------------------------------------------------------------------------

6.4.4 Borrowing Base Certificate; Monthly Sales Reports.

(a) By the twentieth (20th) day of each Calendar Month, a current Borrowing Base
Certificate reflecting the Property included in the Borrowing Base as of the
last day of the immediately preceding Calendar Month.

(b) By the twentieth (20th) day of each Calendar Month commencing upon the
initial sale of a Home in the Project, Borrower shall provide Lender with
information regarding Home sale closings, inventory of completed Homes,
anticipated delivery date of Homes and information reflecting the number of
Homes under construction for the Project.

6.4.5 Intentionally Omitted.

6.4.6 Other Items and Information. Such other information concerning Borrower,
the Project, and the assets, business, financial condition, operations,
property, prospects, and results of operations of Borrower, as well as the
financial statements and other information for prospective purchasers of any
portion of the Land, as Lender reasonably requests from time to time. In this
regard, promptly upon request of Lender, Borrower shall deliver to Lender
counterparts and/or conditional assignments as security of any and all
construction contracts, receipted invoices, bills of sale, statements,
conveyances, and other agreements, documents, and instruments of any nature
relating to the Project or under which Borrower claims title to any materials or
supplies used or to be used in the Project. Also, in this regard, promptly upon
request of Lender, Borrower shall deliver to Lender a complete list of all
contractors, subcontractors, material suppliers, other vendors, artisans, and
laborers performing work or services or providing materials or supplies for the
Project.

6.5 Law; Judgments; Material Agreements; Approvals and Permits. Borrower shall
comply with all laws, ordinances, regulations, and rules (federal, state, and
local) and all judgments, orders, and decrees of any arbitrator, other private
adjudicator, or Governmental Authority relating to Borrower, the Project, or the
other assets, business, operations, or property of Borrower. Borrower shall
comply with all material agreements, documents, and instruments to which
Borrower is a party or by which Borrower, the Project, or any of the other
assets or property of Borrower are bound or affected. Borrower shall not cancel
or terminate any such agreements, documents or instruments if to do so could
result in a Material Adverse Change. Borrower shall comply with all Requirements
(including, without limitation, as applicable, requirements of the Federal
Housing Administration and the Veterans Administration) and all conditions and
requirements of all Approvals and Permits. Borrower shall obtain and maintain in
effect from time to time all Approvals and Permits required for the development
and marketing of the Project and the business activities and operations then
being conducted by Borrower. Borrower shall immediately provide Lender with
written notice and explanation of any litigation involving Borrower in which the
amount in dispute exceeds One Hundred Thousand Dollars ($100,000.00). In the
event of any dispute that, in the good faith opinion of Lender, is likely to
result in a Material Adverse Change or the failure of any condition precedent or
covenant herein, Lender may agree to make Advances for the account of Borrower
without prejudice to Borrower’s rights, if any, to recover such funds from the
party to whom paid. Such agreement or agreements may take any form that Lender
in its reasonable discretion deems proper, including without limitation
agreements to indemnify a title insurer against possible assertion of lien
claims and agreements to pay disputed amounts to contractors in the event
Borrower is unable or unwilling to pay the same. All sums paid or agreed to be
paid pursuant to such agreement shall be for the account of Borrower and shall
be charged as an Advance.

 

   45    Construction Loan Agreement



--------------------------------------------------------------------------------

6.6 Taxes and Other Debt. Borrower shall pay and discharge (a) before
delinquency all taxes, assessments, and governmental charges or levies imposed
upon it, upon its income or profits, or upon any property belonging to it,
(b) when due all lawful claims (including, without limitation, claims for labor,
materials, and supplies), which, if unpaid, might become a Lien or Encumbrance
upon any of its assets or property, and (c) all its other Debt, when due.

6.7 Assets and Property. Borrower shall maintain, keep, and preserve all of its
assets and property (tangible and intangible) necessary or useful in the proper
conduct of its business and operations in good working order and condition,
ordinary wear and tear excepted. Borrower shall promptly obtain and maintain,
from time to time at its own expense, all Approvals and Permits as may be
required to enable it to comply with its obligations hereunder and under the
other Loan Documents.

6.8 Insurance. Borrower shall obtain and maintain the following insurance and
pay all premiums related thereto as and when they become due in connection with
the Project financed hereunder:

6.8.1 Property. Insurance of all Collateral against damage or loss by fire,
lightning, and other perils, on an all risks basis, such coverage to be in an
amount not less than the full insurable value of such Collateral on a
replacement cost basis. Such policy will be written on an all risks basis, with
no coinsurance requirement, and will contain a provision granting the insured
permission to complete and/or occupy the Project. In addition, and not by way of
limitation, during the period of construction of the Project, such policy shall
be written in the so–called “Builder’s Risk Completed Value Non–Reporting Form,”
on an all–risk basis, with no coinsurance requirement, and shall contain a
provision granting the insured to complete and/or occupy the Project.

6.8.2 Liability. Commercial general liability insurance protecting Borrower and
Lender against loss or losses from liability imposed by law or assumed in any
agreement, document, or instrument and arising from bodily injury, death, or
property damage with a limit of liability of not less than One Million Dollars
($1,000,000.00) per occurrence and Two Million Dollars ($2,000,000.00) general
aggregate and Ten Million Dollars ($10,000,000.00) in excess liability coverage.
Such policies must be written on an occurrence basis so as to provide blanket
contractual liability, broad form property damage coverage, and coverage for
products and completed operations. If reasonably required by Lender, Borrower
shall also obtain and maintain business motor vehicle liability insurance
protecting Borrower and Lender against loss or losses from liability relating to
motor vehicles owned, non-owned, or hired and used by Borrower or its agents and
employees, with a limit of liability of not less than One Million Dollars
($1,000,000.00) (combined single limit for personal injury (including bodily
injury and death) and property damage). Liability insurance under this section
may be provided under a blanket policy which specifically refers to the Project
such as an Owner Controlled Insurance Program. Borrower acknowledges that
Borrower has been advised by Lender of, and agrees that the requirements of this
Section 6.8.2 are in compliance with, the following legal limitation regarding
hazard insurance coverage for the Project pursuant to Civil Code Section 2955.5:

“No lender shall require a borrower, as a condition of receiving or maintaining
a loan secured by real property, to provide hazard insurance coverage against
risks to the improvements on that real property in an amount exceeding the
replacement value of the improvements on the property.”

 

   46    Construction Loan Agreement



--------------------------------------------------------------------------------

6.8.3 Flood. A policy or policies of flood insurance in the maximum amount of
flood insurance available with respect to the Project under the Flood Disaster
Protection Act of 1973, as amended. This requirement will be waived with respect
to portions of the Project upon presentation of evidence reasonably satisfactory
to Lender that no such portion of the Project in question is or will be located
within an area identified by the U.S. Department of Housing and Urban
Development as having special flood hazards.

6.8.4 Worker’s Compensation. During the construction of the Improvements, any
and all contractors and subcontractors will be required to carry worker’s
compensation insurance disability benefits insurance and such other forms of
insurance as required by law covering loss resulting from injury, sickness,
disability, or death of said contractors’ and subcontractors’ employees.

6.8.5 Contractors. During the construction of the Improvements, any and all
contractors and subcontractors will be required to carry liability insurance of
the type and providing the minimum limits set forth below (provided, however,
that Borrower can satisfy this requirement for said contractors and
subcontractors with “wrap” insurance coverage in amount and form reasonably
satisfactory to Lender):

(a) Worker’s Compensation. Worker’s compensation insurance, disability benefits
insurance and each other form of insurance which such contractor is required by
law to provide, covering loss resulting from injury, sickness, disability or
death of employees of the contractor who are located on or assigned to the
construction of the Improvements.

(b) Liability. Comprehensive or commercial general liability insurance coverage
for:

Property and Operations

Products and Completed Operations

Contractual Liability

Personal Injury Liability

Explosion Hazard

Collapse Hazard

Underground Property Damage Hazard

Such policy will have a limit of liability of not less than One Million Dollars
($1,000,000.00) (combined single limit for personal injury, including bodily
injury or death, and property damage). Capitalized terms used in this
Section 6.8.5(b) shall have the meanings as customarily understood and used in
the insurance industry.

6.8.6 Additional Insurance. Such other policies of insurance as Lender may
reasonably request in writing. All policies for required insurance will be in
form and substance satisfactory to Lender in its reasonable discretion. All
required insurance will be procured and maintained in financially sound and
generally recognized responsible insurance companies selected by Borrower and
reasonably approved by Lender. Deductibles under insurance policies required
pursuant to this Section 6.8 will not exceed the amounts reasonably approved
from time to time by Lender. Such companies must be authorized to write such
insurance in the states in which the Collateral is located. Each company will
have a rating of A minus or better. All property policies evidencing required
insurance will name Lender as first mortgagee and loss payee. All liability
policies evidencing required insurance will name Lender as additional insured.
The policies will not be cancelable as to the interests of Lender due to the
acts of Borrower. The policies will provide for at least thirty (30) days prior
written notice of the

 

   47    Construction Loan Agreement



--------------------------------------------------------------------------------

cancellation or modification thereof to be given to Lender. A certified copy of
each insurance policy or, if acceptable to Lender in its absolute and sole
discretion, certificates of insurance evidencing that such insurance is in full
force and effect, will be delivered to Lender, together with proof of the
payment of the premiums thereof. Prior to the expiration of each such policy,
Borrower shall furnish Lender evidence that such policy has been renewed or
replaced in the form of the original or a certified copy of the renewal or
replacement policy or, if acceptable to Lender in its absolute and sole
discretion, a certificate reciting that there is in full force and effect, with
a term covering at least the next succeeding calendar year, insurance of the
types and in the amounts required in this Section 6.8.

6.9 Commencement and Completion. Borrower shall cause construction of the
Improvements to be prosecuted and completed in good faith, with due diligence,
and without delay, subject to any Force Majeure Events; provided, however, that
in all events all Improvements shall be constructed and completed prior to the
applicable Home Advance Maturity Date for the subject Lot or Home for which said
Improvements are being constructed. Upon demand by Lender, Borrower shall
correct any defect in the Improvements or any material departure from any
applicable Requirements or, to the extent not theretofore approved in writing by
Lender, the applicable plans and specifications. Borrower understands and agrees
that the inspection of the Improvements on behalf of Lender, the review by
Lender or others acting on behalf of Lender of Draw Requests and related
documents and information, the making of Advances by Lender, and any other
actions by Lender will be for the sole benefit of Lender and will not be a
waiver of the right to require compliance with this Section 6.9. In the event
that construction of any Improvements for the Project is abandoned or halted
prior to completion for any period of fifteen (15) consecutive days for any
cause not a Force Majeure Event (or for any period up to, in the aggregate,
ninety (90) consecutive days as a result of one or more Force Majeure Events) or
otherwise beyond the reasonable control of Borrower, Contractor or any
subcontractor, or not completed by the applicable maturity date, then the
Project shall cease to be part of the Borrowing Base until a cure thereof shall
have occurred.

6.10 Rights of Inspection; Agency.

6.10.1 Generally. Lender and its respective agents, employees, and
representatives will have the right, at the sole cost and expense of Borrower,
at any time and from time to time, but no less frequently than once per Calendar
Month, to enter upon the Collateral in order to inspect the Collateral and all
aspects thereof, including, without limitation, in order to determine if
Collateral is property classified for Borrowing Base purposes and to verify any
and all information included within any Draw Request submitted by Borrower
hereunder. All inspections by Lender are for the sole purpose of protecting the
security of Lender and are not to be construed as a representation by Lender
that there has been compliance with applicable plans and specifications, the
applicable Requirements, or that the Project is free of defects in materials or
workmanship. Borrower may make or cause to be made such other independent
inspections as Borrower may desire for its own protection. Based on such
inspections, Lender may adjust the Borrowing Availability and other calculations
pursuant to this Agreement.

6.10.2 Inspector(s). Without limiting the rights of Lender pursuant to
Section 6.10, Lender may employ outside inspectors and/or construction
consultants to perform some or all of the monthly inspections described in
Section 6.10 and may also elect to have Lender’s own employees perform some or
all of such inspection duties and review the reports of outside inspectors.

 

   48    Construction Loan Agreement



--------------------------------------------------------------------------------

6.11 Verification of Costs. Lender will have the right at any time and from time
to time to review and verify all Hard Costs and Soft Costs incurred by Borrower.

6.12 Use of Proceeds. Borrower shall use proceeds of Advances only for the
purposes described herein.

6.13 Costs and Expenses of Borrower’s Performance of Covenants and Satisfaction
of Conditions. Borrower shall perform all of its obligations and satisfy all
conditions under the Loan Documents at its sole cost and expense.

6.14 Notification. Borrower shall promptly disclose to Lender the occurrence of:
(a) any default by Borrower under or pursuant to the terms and conditions of any
material Debt owed by Borrower to any Person, whether now existing or hereafter
arising; (b) the occurrence of any event or other circumstance of which Borrower
has knowledge and that with the giving of notice or the passage of time would
constitute a default referred to in clause (a) above; (c) any Material Adverse
Change; (d) any change in the Requirements of any Governmental Authority that
would materially and adversely affect Borrower’s ability to develop the Project;
(e) any action or proceeding which is instituted by or against Borrower or the
Project in any Federal or state court or before any Governmental Authority,
federal, state or local, foreign or domestic, or any such actions or proceedings
are threatened against Borrower or any Project which, in any such case, if
adversely determined, would cause a Material Adverse Change; and (f) the
occurrence of any Event of Default or Unmatured Event of Default.

6.15 Financial Covenants. Financial covenants described in this Section 6.15,
together with all other financial covenants and restrictions set forth in this
Agreement, shall be monitored on a quarterly basis by Borrower and Lender
(except for Liquidity, which shall be monitored on an quarterly basis by
Borrower and Lender).

 

Covenant party

  

Covenant type

  

Covenant requirement

1. Borrower    Minimum Liquidity (to be certified on a quarterly basis and
tested on an annual basis)    Not less than $30,000,000.00 2. Borrower   
Minimum Net Worth    Not less than $75,000,000.00

6.15.1 No Other Debt. There shall be no third party Debt on the Property or in
the Project, except for (a) customary trade payables, (b) debt approved by
Lender in writing, and (c) other debt not to exceed $100,000.00 outstanding at
any one time (collectively “Other Debt”). Lender shall have the right, but not
the obligation, to declare a default under the Loan if there are any material
uncured monetary or non-monetary defaults on any and all Other Debt of Borrower,
which in Lender’s reasonable judgment will materially impair the ability of
Borrower to perform under the terms of this Agreement, the Note or the Security
Documents. Borrower and its officers and/or shareholders, by Borrower’s
execution of this Agreement, expressly acknowledge and agree that if any
shareholder or officer of Borrower makes a loan to Borrower, the execution of a
subordination agreement shall not be a condition to the effectiveness of the
subordination of such loan to this Loan, which subordination shall be automatic.

 

   49    Construction Loan Agreement



--------------------------------------------------------------------------------

6.15.2 No Other Loan Defaults. Borrower shall not be in default under any “Other
Loan.” For purposes of this Section 6.15.2, an “Other Loan” shall mean any loan
by Lender, or any affiliate of Lender that is made to Borrower or that is
guaranteed by Borrower. It is the expressed intent of Borrower to cross–default
this Loan with any Other Loan, such that (a) any Event of Default under this
Loan shall constitute a default under each and every Other Loan, and (b) any
default under each and every Other Loan shall constitute an Event of Default
under this Loan.

6.15.3 Quarterly Compliance Certificates. Borrower shall provide a quarterly
statement in form and substance satisfactory to Lender, certified by the chief
financial officer of Borrower, that Borrower is in compliance (on a combined
basis) with all covenants, terms, and conditions applicable to Borrower under or
pursuant to the Loan Documents, including without limitation as to Borrower’s
compliance with the minimum Liquidity covenant set forth above, and disclosing
any noncompliance therewith and describing the status of Borrower’s actions to
correct such noncompliance, if applicable.

6.16 Books and Records; Names; Place of Business and Chief Executive Office.
Borrower shall give Lender thirty (30) days prior written notice of any change
in the location of its books and records or its sole place of business or chief
executive office.

6.17 Proceeds of Purchase Contracts.

6.17.1 After Event of Default or Unmatured Event of Default. From and after the
occurrence and during the continuation of an Event of Default or Unmatured Event
of Default, all payments of Net Sales Proceeds under Purchase Contracts shall be
paid directly to Lender to be applied by Lender to the payment of the
Obligations in such order as Lender may reasonably determine in its sole and
absolute discretion. From and after the occurrence and continuation of an Event
of Default or Unmatured Event of Default, such amounts required to be paid to
Lender shall be applied (i) first to pay amounts due pursuant to Section 3.2.2,
and (ii) then the balance shall be deposited in the Borrower’s Funds Account.

6.17.2 Payments to Lender. If Borrower collects or receives any amounts payable
to Lender pursuant to this Section 6.17, Borrower shall forthwith, upon receipt,
transmit and deliver to Lender in the form received all cash, checks, drafts,
chattel paper, and other instruments or writings for the payment of money
(endorsed, where required, so that such items may be collected by Lender). Any
such proceeds which may be so received by Borrower will not be commingled with
any other of Borrower’s funds or property, but will be held separate and apart
from Borrower’s own funds or property and upon express trust for Lender until
delivery is made to Lender.

7. BORROWER NEGATIVE COVENANTS. Until the Commitment terminates in full and the
Obligations are paid and performed in full, Borrower agrees that, unless Lender
otherwise agrees in writing in Lender’s absolute and sole discretion:

7.1 Restrictions. Except as otherwise expressly provided in the Loan Documents,
Borrower will not admit any new members in Borrower or grant any option, right
of first refusal, warrant, or other right to purchase any membership interest in
Borrower in violation of Section 2.9 of the Deed of Trust. Borrower will not be
dissolved or liquidated. Borrower will not amend, modify, restate, supplement,
or terminate any of its Organizational Documents if such amendment,
modification, restatement, supplement or termination will result in a default
under the Loan Documents and/or impair Lender’s rights and remedies under the
Loan Documents as determined in Lender’s reasonable discretion. Borrower will
not consolidate or merge with any corporation, any limited partnership, any
limited liability company or any other Person.

 

   50    Construction Loan Agreement



--------------------------------------------------------------------------------

7.2 Name, Fiscal Year, Accounting Method, and Lines of Business. Borrower will
not change its name, fiscal year, or method of accounting without the consent of
Lender (which shall not be unreasonably withheld, conditioned or delayed).
Borrower will not directly engage in any business other than the lines of
business in which Borrower is engaged on the date of this Agreement, discontinue
any existing lines of business that are material to the business or operations
of Borrower, or substantially alter its method of doing business.

7.3 Change in Ownership. Any transfer prohibited under Section 2.9 of the Deed
of Trust, shall constitute a breach hereof.

7.4 Loans. Borrower will not directly or indirectly in relation to the Project
(i) make any loan or advance to any other Person other than purchase money loans
made in the ordinary course of business and advances made in the ordinary course
of constructing the infrastructure for said Project to Persons engaged in such
construction, purchase or otherwise acquire any capital stock or any securities
of any other Person, any limited liability company interest or partnership
interest in any other person, or any warrants or other options or rights to
acquire any capital stock or securities of any other person or any limited
liability company interest or partnership interest in any other Person,
(ii) make any capital contribution to any other Person, (iii) otherwise invest
in or acquire any interest in any other Person or establish any subsidiaries,
(iv) guarantee or otherwise become obligated in respect of any indebtedness of
any other Person, or (v) subordinate any claim against or obligation of any
other Person to Borrower to any other indebtedness of such Person.

7.5 Liens and Encumbrances. Except for (i) Permitted Exceptions, (ii) Liens and
Encumbrances securing this Loan, and (iii) involuntary Liens and Encumbrances
being contested in good faith and through appropriate proceedings, and otherwise
in accordance with the applicable conditions of the Loan Documents, Borrower
shall not grant or suffer to exist any Lien or Encumbrance upon any Property.

7.6 Indebtedness. Borrower shall not assume, create, incur, or permit to exist
any Debt for any Property, except (i) the Obligations, and (ii) any Other Debt
expressly permitted under Section 6.15.1. Borrower shall not assume, create,
incur, or permit to exist any contingent liabilities; provided, however, that
Borrower may incur and permit to exist contingent liabilities resulting from the
issuance of payment and performance bonds related to construction of the
Improvements.

7.7 Acquisition of Assets. Borrower shall not acquire by purchase, lease or
otherwise all or substantially all the assets of any other person, if to do so
would materially affect its business or operations.

7.8 Prohibited Drug Law Activities. Borrower shall not enter into any lease,
license, sublease, occupancy agreement or other agreement with any Person
involving or relating to the use or occupancy of the Property (or any portion
thereof) which would be a violation of any state and/or federal laws relating to
the use, sale, possession, cultivation and/or distribution of any controlled
substances, including without limitation any Person engaged or intending to
engage in activities (whether for commercial or personal purposes) regulated
under any California law or other applicable law relating to the medicinal use
and/or distribution of marijuana (otherwise known as the Compassionate Use Act
of 1996)

 

   51    Construction Loan Agreement



--------------------------------------------------------------------------------

(“Prohibited Drug Law Activities”). Every lease, license, sublease, occupancy
agreement and/or other agreement involving or relating to the use or occupancy
of the Property entered into by Borrower during the term of the Loan shall
expressly prohibit the tenant or other occupant of the Property (or any portion
thereof) from engaging or permitting others to engage in any Prohibited Drug Law
Activities. In the event that Borrower becomes aware from any source that any
tenant or other Person is or may be using, occupying and/or leasing the Property
(or any portion thereof) with the intent to engage, and/or is engaged, in any
Prohibited Drug Law Activities, Borrower shall terminate its agreement with such
Person and take all actions permitted under applicable law to discontinue such
activities in or on the Property, and shall immediately notify Lender of
Borrower’s notice regarding said Prohibited Drug Law Activities and Borrower’s
actions to terminate such activities. Borrower shall keep Lender advised of each
action it takes or plans to take in compliance with the requirements of this
Section 7.8.

Compliance with the covenants in this Section 7.8 is a material consideration
and inducement to Lender in its agreement to make the Loan to Borrower, and any
failure of Borrower to comply with the foregoing requirements shall constitute
an Event of Default hereunder. In addition, and not by way of limitation,
Borrower hereby agrees to indemnify, defend and hold Lender harmless from and
against any loss, claim, damage or liability arising from or related to
Borrower’s breach or violation of said covenants, including without limitation
any seizure and forfeiture to the United States without compensation to Lender,
free and clear of Lender’s first lien security interest in and to the Property,
or any action taken by the state or federal government to accomplish same.
Borrower shall, within ten (10) Business Days following a request from Lender,
provide Lender with a written statement setting forth its efforts to comply with
the provisions of this Section 7.8 and stating whether to Borrower’s knowledge
any Prohibited Drug Law Activities are or may be on-going and/or have occurred
in, on or around the Property.

Notwithstanding anything to the contrary contained in this Agreement, Borrower
shall be personally liable to Lender under the Loan Documents for any and all
liabilities, costs, expenses (including reasonable attorneys’ fees and
expenses), claims, losses or damages incurred by Lender (including, without
limitation, any impairment of Lender’s security for the Loan) with respect to
Borrower’s breach of, or failure to comply with, the representations, warranties
and covenants set forth in this Section 7.8 relating to Prohibited Drug Law
Activities, regardless of whether such breach or failure results in the
forfeiture, seizure, loss of all or any portion of the Property or Lender’s
security interest therein.

7.9 Line of Credit Compliance. Borrower shall not be in default beyond the
expiration of any notice and cure period as provided in that certain
$235,000,000.00 term loan made by COLFIN WLH Funding, LLC to Borrower pursuant
to that certain amended and restated senior secured term loan agreement dated as
of February 25, 2012 (as the same has and may be amended from time to time,
“Borrower Term Loan”). Borrower acknowledges and agrees that the credit
worthiness and financial strength of Borrower is one of the grounds on which
Lender approved and agreed to make the Loan, so any uncured default or event of
default under the Borrower Term Loan may at Lender’s sole discretion constitute
an Event of Default hereunder.

 

   52    Construction Loan Agreement



--------------------------------------------------------------------------------

8. EVENTS OF DEFAULT AND REMEDIES.

8.1 Events of Default. The occurrence of any one (1) or more of the following
shall constitute an Event of Default under this Agreement:

8.1.1 Failure by Borrower to pay any monetary amount when due under any Loan
Document and the expiration of ten (10) days after written notice of such
failure by Lender to Borrower.

8.1.2 Failure by Borrower to perform obligation not involving the payment of
money, or to comply with any other term or condition applicable to Borrower
under any Loan Document, and the expiration of thirty (30) days after written
notice of such failure by Lender to Borrower, provided that if Borrower cannot
reasonably cure such failure within such thirty (30) day period, such thirty
(30) day period shall be extended for a reasonable period not in excess of
ninety (90) days from the date of Lender’s notice to cure such failure provided
that Borrower shall have commenced such cure within such thirty (30) day period
and shall diligently thereafter proceed to effect such cure.

8.1.3 Any representation or warranty by Borrower in any Loan Document is
materially false, incorrect, or misleading as of the date made.

8.1.4 Borrower (i) is unable or admits in writing its inability to pay its
monetary obligations as they become due, (ii) makes a general assignment for the
benefit of creditors, or (iii) applies for, consents to or acquiesces in the
appointment of a trustee, receiver or other custodian for itself or its property
or any part thereof, or in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for Borrower,
or the property of Borrower or any part thereof, and such appointment is not
discharged within sixty (60) days.

8.1.5 Commencement of any case under the Bankruptcy Code, Title 11 of the United
States Code or commencement of any other bankruptcy arrangement, reorganization,
receivership, custodianship or similar proceeding under any federal, state or
foreign law by or against Borrower, and such case in not discharged within sixty
(60) days of filing.

8.1.6 Borrower fails to pay when due (after the expiration of any applicable
notice and cure period) any monetary obligation (other than the Loan, but
related only to the Project), whether such obligation be direct or contingent,
to any person in excess of Two Hundred Fifty Thousand Dollars ($250,000.00),
provided that Borrower may in good faith contest any such monetary obligation by
appropriate administrative or judicial proceedings as long as (i) said
contesting party has, in Lender’s judgment, a reasonable basis for such contest,
(ii) said contesting party pays when due any portion of such monetary obligation
that said party does not contest, (iii) said contesting party’s contest will not
result in or pose any risk of the seizure, sale or imposition of a lien upon the
Property or the Project or any portion thereof, or said contesting party has
posted appropriate lien release bonds as permitted by applicable law in order to
cause any such lien to be released from the Property or the Project, (iv) said
contesting party delivers to Lender such bond or other security as Lender may
reasonably require in connection with such contest within ten (10) days after
written notice by Lender or any other party to Borrower of the existence of a
lien recorded against the Property, (v) said contesting party at all times
prosecutes such contest with due diligence, and (vi) said contesting party pays,
promptly following a determination of the amount of such monetary obligation due
and owing by Borrower. In the event that said contesting party does not make,
promptly following a determination of the amount of such monetary obligation due
and owing by said contesting party, any payment required to be made pursuant to
clause (vi) of the preceding sentence, an Event of Default shall have occurred
and Lender may draw or realize upon any bond or other security delivered to
Lender in connection with the contest by Borrower, in order to make such
payments.

8.1.7 Any litigation or proceeding that, in Lender’s reasonable judgment if
determined adversely to Borrower, would constitute a Material Adverse Change on
Borrower or the Project, is commenced before any Governmental Authority against
or affecting Borrower, or the property of Borrower or any part thereof, and such
litigation or proceeding is not defended diligently and in good faith by
Borrower or is not discharged within sixty (60) days of filing.

 

   53    Construction Loan Agreement



--------------------------------------------------------------------------------

8.1.8 A final judgment or decree for monetary damages or a monetary fine or
penalty (not subject to appeal or as to which the time for appeal has expired)
is entered against Borrower by any Governmental Authority, which together with
the aggregate amount of all other such judgments, decrees, fines and penalties
against Borrower that remain unpaid or that have not been discharged or stayed,
exceeds One Million Dollars ($1,000,000.00) or would otherwise in Lender’s
reasonable judgment constitute a Material Adverse Change on Borrower or any
Project, and such judgment, decree, fine or penalty is not paid, discharged or
stayed within thirty (30) days after the entry thereof.

8.1.9 Commencement of any action or proceeding which seeks as one of its
remedies the dissolution of Borrower, and such action is not discharged within
sixty (60) days of filing.

8.1.10 All or any part of the property of Borrower is attached, levied upon or
otherwise seized by legal process, and such attachment, levy or seizure is not
quashed, stayed or released within sixty (60) days of the date thereof.

8.1.11 The occurrence of any prohibited transfer under Section 2.9 of any Deed
of Trust, unless prior to such transfer the holder of the Note has delivered to
Borrower the written consent of such holder to such transfer.

8.1.12 The occurrence and continuance of any Event of Default, as such term is
defined in any other Loan Document.

8.1.13 If Borrower, at any time, ceases to manage the Project financed
hereunder.

8.1.14 Any Governmental Authority with jurisdiction over the Property or the
Project orders or requires that construction of any Improvements be stopped, in
whole or in part, or any required approval, license or permit is withdrawn or
suspended, and the order, requirement, withdrawal or suspension remains in
effect for a period of thirty (30) days, then the Project to which the order,
requirement, withdrawal or suspension relates shall not be a part of the
Borrowing Base until such order, requirement, withdrawal or suspension is no
longer in effect.

8.1.15 Failure to deposit with Lender in cash or cash equivalents, as required
herein, the amount necessary to put the Loan “in balance” (as required pursuant
to Sections 2.1.4(d), 2.3.6, 2.3.9(a), 2.3.10 and 4.3.3(b) above) within ten
(10) Business Days after Lender’s notice to Borrower that the Loan is not “in
balance,” or any other failure to deposit the amount(s) necessary and required
herein within ten (10) Business Days after the date such amounts are required to
be deposited.

8.2 Rights and Remedies of Lender.

8.2.1 Notwithstanding any provision to the contrary herein or any of the other
Loan Documents, during the continuance of any Event of Default under this
Agreement, or during the continuance of an Event of Default under any of the
other Loan Documents: (i) Lender’s obligations to make further disbursements of
the Loan shall abate; and (ii) if the Event of Default shall not be cured within
the applicable notice and cure periods, then Lender shall, at its option, have
the remedies provided in the Loan Document breached by Borrower, including,
without limitation, the option to declare all outstanding indebtedness to be
immediately due and payable

 

   54    Construction Loan Agreement



--------------------------------------------------------------------------------

without presentment, demand, protest or notice of any kind, and the following
remedies: Lender’s obligation to make further disbursements to Borrower shall
terminate; Lender may, at its option, apply any of Borrower’s funds in its
possession to the outstanding indebtedness under the Note whether or not such
indebtedness is then due; Lender may exercise all rights and remedies available
to it under any or all of the Loan Documents; and Lender shall have the right to
cause an independent contractor selected by Lender to enter into possession of
the Property and to perform any and all work and labor necessary for the
completion of the Project substantially in accordance with the Plans and
Specifications and to perform Borrower’s obligations under this Agreement. All
sums expended by Lender for such purposes shall be deemed to have been disbursed
to and borrowed by Borrower and shall be secured by the Deed of Trust on the
Property.

8.2.2 Upon the occurrence and continuance of any Event of Default Borrower
hereby constitutes and appoints Lender, or an independent contractor selected by
Lender, as its true and lawful attorney-in-fact with full power of substitution,
for the purposes of completion of each and every Project and performance of
Borrower’s obligations under this Agreement in the name of Borrower, and hereby
empowers said attorney-in-fact from and after the occurrence of an Event of
Default under the Loan Documents, unless and until Borrower shall reinstate the
Loan pursuant to applicable law and otherwise cure any and all outstanding
Events of Default, to do any or all of the following upon the occurrence of an
Event of Default (it being understood and agreed that said power of attorney
shall be deemed to be a power coupled with an interest which cannot be revoked
until repayment of the Loan):

(a) To use any of the funds of Borrower, including any balance of the Loan, as
applicable, and any funds which may be held by Lender for Borrower, for the
purpose of effecting completion of the Improvements in the manner called for by
the Plans and Specifications;

(b) To make such additions, changes and corrections in the Plans and
Specifications as shall be necessary or desirable to complete the Improvements
in substantially the manner contemplated by the Plans and Specifications;

(c) To employ any contractors, subcontractors, agents, architects and inspectors
required for said purposes;

(d) To employ attorneys to defend against attempts to interfere with the
exercise of power granted hereby;

(e) To pay, settle or compromise all existing bills and claims which are or may
be liens against the Property, the Improvements or the Project or may be
necessary or desirable for the completion of the Improvements or clearance of
objections to or encumbrances on title;

(f) To execute all applications and certificates in the name of Borrower which
may be required by any other construction contract;

(g) To prosecute and defend all actions or proceedings in connection with the
Project, and to take such action, require such performance and do any and every
other act as is deemed necessary with respect to the completion of the
Improvements which Borrower might do on its own behalf; and

(h) To let new or additional contracts (to the extent not prohibited by existing
contracts) to employ watchmen and erect security fences to protect the Project
from injury, and to take such action and require such performance as Lender
deems necessary under any of the bonds or insurance policies to be furnished
hereunder, to make settlements and compromises with the sureties or insurers
thereunder, and in connection therewith to execute instruments of release and
satisfaction.

 

   55    Construction Loan Agreement



--------------------------------------------------------------------------------

9. LENDER’S OBLIGATIONS TO BORROWER ONLY AND DISCLAIMER BY LENDER. No Person,
other than Borrower and Lender, shall have any rights hereunder or be a
third-party beneficiary hereof. Lender is not a joint venturer or a partner with
Borrower. Prior to an Event of Default and thereafter until Lender elects in
writing to assume specific obligations of Borrower, Lender shall not be
obligated to any Person providing labor, materials, or other services for the
Project and payment of funds from Advances directly to any such Persons shall
not give or be a recognition of any third-party beneficiary status.

10. NO BROKERS. Except as disclosed by Borrower to Lender in writing prior to
the date of this Agreement, Borrower and Lender represent and warrant to the
other that it knows of no broker’s or finder’s fee due in respect of the
transaction described in this Agreement and that it has not used the services of
a broker or a finder in connection with this transaction.

11. PROVISIONS IN THE NOTE GOVERN THIS AGREEMENT. This Agreement is subject to
certain terms and provisions in the Note, to which reference is made for a
statement of such terms and provisions.

12. COUNTERPART EXECUTION. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Agreement
to physically form one document.

13. MISCELLANEOUS.

13.1 Assignment.

(a) Borrower shall not assign this Agreement or any interest it may have in the
monies due hereunder, without the prior written consent of Lender, which consent
may be granted or withheld in Lender’s sole and absolute discretion.
Notwithstanding the foregoing, in the event of any such assignment, Lender may
nevertheless at its option continue to make disbursements under this Agreement
to Borrower or to those who succeed to Borrower’s title, and all sums shall be
deemed to be disbursements under this Agreement, and not to be modifications
hereof, and shall be secured by the Deed of Trust.

(b) Subject to the provisions of Section 13.24 below, Lender may at any time
assign this Agreement, the Note, the Deed of Trust and other Loan Documents to a
financial institution with equal or greater assets than Lender, and upon such
assignment Lender shall have no further obligation or liability of any nature in
connection herewith occurring after the date of the assignment. Upon such
assignment, the provisions of this Agreement shall continue to apply to the Loan
and such assignee shall be substituted in the place and stead of Lender
hereunder with all rights, obligations and remedies of Lender herein provided,
including without limitation the right to so further assign this Agreement, the
Note, the Deed of Trust and other Loan Documents.

 

   56    Construction Loan Agreement



--------------------------------------------------------------------------------

13.2 Notices. All notices, requests, demands and consents to be made hereunder
to the parties hereto shall be in writing and shall be delivered by hand
courier, overnight service or sent by registered mail or certified mail, postage
prepaid, return receipt requested, through the United States Postal Service to
the addresses shown below or such other address which the parties may provide to
one another in accordance herewith. Such notices, requests, demands and
consents, if sent by mail, shall be deemed given two (2) Business Days after
deposit in the United States mail, and if delivered by hand, shall be deemed
given when delivered, and if delivered by courier or overnight service, then one
(1) Business Day following delivery to said courier or overnight service.

 

If to Borrower: WILLIAM LYON HOMES, INC.

     4490 Von Karman Avenue

     Newport Beach, California 92660

     Attn: Rick Robinson

 

If to Lender: CALIFORNIA BANK & TRUST

     1900 Main Street, Suite 200

     Irvine, California 92614

     Attn: Stefanus Junus

 

With a copy to: BRYAN CAVE LLP

     3161 Michelson Drive, Suite 1500

     Irvine, California 92612

     Attn: Ren R Hayhurst, Esq.

13.3 Authority to File Notices. Upon the occurrence and continuance of any Event
of Default, Borrower irrevocably appoints Lender as its attorney-in-fact, with
full power of substitution, to file or record, at the Borrower’s cost and
expense and in Borrower’s name, any notices of completion, notices of cessation
of labor, or any other notices that Lender considers necessary or desirable to
protect its security.

13.4 Inconsistencies with the Loan Documents. In the event of any
inconsistencies between the terms of this Agreement and any terms of any of the
Loan Documents, the terms of this Agreement shall govern and prevail.

13.5 No Waiver. No disbursement of proceeds of the Loan shall constitute a
waiver of any conditions to Lender’s obligation to make further disbursements
nor, in the event Borrower is unable to satisfy any such conditions, shall any
such waiver have the effect of precluding Lender from thereafter declaring such
inability to constitute an Event of Default under this Agreement (if such
inability otherwise constitutes an Event of Default).

13.6 Lender Approval of Instruments and Parties. All proceedings taken in
accordance with transactions provided for herein, and all surveys, appraisals
and documents required or contemplated by this Agreement and the persons
responsible for the execution and preparation thereof, shall be satisfactory to
and subject to approval by Lender. Lender’s counsel shall be provided with
copies of all documents which they may reasonably request in connection with the
Agreement.

13.7 Lender Determination of Facts. Lender shall at all times be free to
establish independently, to its satisfaction, the existence or nonexistence of
any fact or facts, the existence or nonexistence of which is a condition of this
Agreement.

 

   57    Construction Loan Agreement



--------------------------------------------------------------------------------

13.8 Incorporation of Preamble: Recitals and Exhibits. The preamble, recitals
and exhibits hereto are hereby incorporated into this Agreement.

13.9 Third-Party Consultants. Lender may hire such third-party consultants as it
deems necessary, the costs of which reasonably incurred by Lender shall be paid
by Borrower, to provide the following services: (a) review final Plans and
Specifications and final construction cost breakdown and the construction
schedule; (b) conduct compliance inspections with respect to the progress of
construction of the Project and approve each element of a request for
disbursement relating to construction costs, and (c) perform such other services
as may, from time to time, be reasonably required by Lender. This obligation on
the part of Borrower shall survive the closing of the Loan and the repayment
thereof as to any expenses reasonably incurred by consultants retained prior to
such repayment. Borrower hereby authorizes Lender, in its reasonable discretion,
to pay such expenses, charges, costs and fees at any time by a disbursement of
the Loan, and to the extent the applicable loan budget category is insufficient,
such expenses, charges, costs and fees reasonably incurred by Lender shall be
paid by Borrower from its own funds.

13.10 Payment of Expenses. Borrower shall pay all taxes and assessments and all
expenses, charges, costs and fees provided for in this Agreement or relating to
the Loan or construction of the Improvements, including, without limitation, any
fees incurred for recording or filing any of the Loan Documents, title insurance
premiums and charges, tax service contract fees, fees of any consultants,
Lender’s processing and closing fees, reasonable fees and expenses of Lender’s
counsel, printing, photostatting and duplicating expenses, air freight charges,
escrow fees, costs of surveys, premiums of hazard insurance policies and surety
bonds and fees for any appraisal, appraisal review, market or feasibility study
reasonably required by Lender. Borrower hereby authorizes Lender to disburse the
proceeds of the Loan to pay such expenses, charges, costs and fees
notwithstanding that Borrower may not have requested a disbursement of such
amount, provided that Borrower acknowledges that Lender has no obligation to
disburse amounts listed under “Borrower’s Equity” on the A&D Budget or the Home
Construction Budget. Such disbursement shall be added to the outstanding
principal balance of the Note. The authorization hereby granted shall be
irrevocable, and no further direction or authorization from Borrower shall be
necessary for Lender to make such disbursements. However, the provision of this
Section 13.10 shall not prevent Borrower from paying such expense, charges,
costs and fees from its own funds. All such expenses, charges, costs and fees
shall be Borrower’s obligation regardless of whether or not Borrower has
requested and met the conditions for a disbursement of the Loan. The obligations
on the part of Borrower under this Section 13.10 shall survive the closing of
the Loan and the repayment thereof.

13.11 Disclaimer by Lender. Lender shall not be liable to any contractor,
subcontractor, supplier, laborer, architect, engineer or any other party for
services performed or materials supplied in connection with the Project. Lender
shall not be liable for any debts or claims accruing in favor of any such
parties against Borrower or others or against the Property or the Project.
Borrower is not and shall not be an Lender of Lender for any purpose. Lender is
not a joint venture partner with Borrower in any manner whatsoever. Prior to
default by Borrower under this Agreement and the exercise of remedies granted
herein, Lender shall not be deemed to be in privity of contract with any
contractor or provider of services to the Project, nor shall any payment of
funds directly to a contractor, subcontractor or provider of services be deemed
to create any third party beneficiary status or recognition of same by Lender.
Approvals granted by Lender for any matters covered under this Agreement shall
be narrowly construed to cover only the parties and facts identified in any
written approval or, if not in writing, such approvals shall be solely for the
benefit of Borrower.

 

   58    Construction Loan Agreement



--------------------------------------------------------------------------------

13.12 Indemnification.

13.12.1 Indemnification Provisions. Borrower hereby agrees to indemnify Lender
against, and hold them harmless from, all losses, damages, liabilities, claims,
causes of action, judgments, court costs, reasonable attorneys’ fees and other
legal expenses, which either may suffer or incur:

(a) By reason of this Agreement (excluding any regulatory or other
administrative losses, damages, liabilities, claims, causes of action,
judgments, court costs, attorneys’ fees and other legal expenses arising out of
claims against Lender in connection with its lending activities); or

(b) By reason of the execution of the Loan Documents by Borrower or in
performance of any act by Borrower which is required or permitted hereunder or
by law; or

(c) As a result of any failure of Borrower to perform Borrower’s obligations
under the Loan Documents; or

(d) By reason of any alleged obligation or undertaking on Lender’s part to
perform or discharge any of the representations, warranties, conditions,
covenants or other obligations of Borrower contained in any other Loan Document
related to the Property, the Loan or Borrower.

13.12.2 No Liability of Borrower. Notwithstanding the foregoing, Borrower shall
not be liable under Section 13.12.1 to the extent that Borrower establishes that
such liability is attributable directly to the gross negligence or willful
misconduct of Lender.

13.12.3 Payment of Indebtedness. Borrower shall pay all indebtedness arising
under this Section 13.12 immediately upon demand by Lender, together with
interest thereon from the date the indebtedness arises at the Default Interest
Rate of interest set forth in the Note (after giving effect to any notice and/or
cure periods). Borrower’s duty to indemnify Lender shall survive the release and
cancellation of the Loan obligations and the release and reconveyance or any
partial release or reconveyance of the Deed of Trust.

13.13 Titles and Headings. The titles and headings of sections of this Agreement
are intended for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

13.14 Brokers. Borrower and Lender represent to each other that neither of them
knows of any brokerage commissions or finders’ fee due or claimed with respect
to the transaction contemplated hereby. Borrower and Lender shall indemnify and
hold harmless the other party from and against any and all loss, damage,
liability and expense, including costs and reasonable attorneys’ fees, which
such other party may incur or sustain by reason of or in connection with any
misrepresentation by the indemnifying party with respect to the foregoing.

13.15 Change, Discharge, Termination or Waiver. No provision of this Agreement
may be changed, discharged, terminated or waived except in writing signed by the
party against whom enforcement of the change, discharge, termination or waiver
is sought. No failure on the part of Lender to exercise and no delay by Lender
in exercising any right or remedy under the Loan Documents or under the law
shall operate as a waiver thereof.

 

   59    Construction Loan Agreement



--------------------------------------------------------------------------------

13.16 Choice of Law. This Agreement and the transaction contemplated hereunder
shall be governed by and construed in accordance with the laws of the State of
California, without giving effect to conflict of laws principles.

13.17 Disbursements in Excess of Loan Amount. In the event the total
disbursements by Lender exceed the amount of the Loan, the total of all
disbursements shall be secured by the Deed of Trust. All other sums expended by
Lender pursuant to this Agreement or any other Loan Documents shall be deemed to
have been paid to Borrower and shall be secured by, among other things, the Deed
of Trust.

13.18 Intentionally Omitted.

13.19 Time Is of the Essence. Time is of the essence of this Agreement.

13.20 Attorneys’ Fees. Borrower shall promptly pay to Lender from Borrower’s own
funds or from the proceeds of the Loan, upon demand, with interest thereon from
the date of demand at the Default Interest Rate, if not paid within five
(5) Business Days after written demand by Lender, reasonable attorneys’ fees,
expert witness fees and all costs and other expenses paid or reasonably incurred
by Lender in enforcing or exercising its rights or remedies created by,
connected with or provided for in this Agreement or any of the other Loan
Documents, and payment thereof shall be secured by the Deed of Trust. If at any
time Borrower fails, refuses or neglects to do any of the things herein provided
to be done by Borrower, Lender shall have the right, but not the obligation, to
do the same but at the expense and for the account of Borrower. The amount of
any moneys so expended or obligations so incurred by Lender, together with
interest thereon at the Default Interest Rate, shall be repaid to Lender
forthwith upon written demand therefor and payment thereof shall be secured by
the Deed of Trust.

13.21 Signs. Throughout the term of the Loan, Lender shall have the right to
erect one sign on the Project (provided that any such sign shall comply with
applicable zoning and/or other property restrictions) indicating its provision
of financing for the Project, and Lender shall also have the right to publicize
its financing of the Project as Lender may deem appropriate, all of which shall
be reasonably acceptable to Borrower.

13.22 Subordination to Certain Easements, Dedications and Restrictions. Lender
agrees to subordinate the lien and charge of the Deed of Trust to any easements
for any public utility purposes, drainage purposes or roadway purposes, or to
any roadway park or common area dedication, as specifically approved by Lender
and as required by the applicable governmental authorities as a condition to its
approval of the Final Map or the Condominium Documents. In addition, Lender
agrees to subordinate the lien and charge of the Deed of Trust to any CC&Rs
which Borrower determines to be necessary or desirable in connection with the
Project and which CC&Rs are approved by Lender. In addition, Lender shall cause
the lien of the Deed of Trust to be partially reconveyed for any portion of the
Property approved by Lender which is required to be dedicated for roadway, park
and common area purposes. Lender agrees, without receipt of further
consideration but at the sole cost and expense of Borrower, to execute and
acknowledge any and all documents which are reasonably acceptable to Lender or
are reasonably necessary to effectuate the purposes of this Section 13.22.

13.23 Dispute Resolution. This section contains a jury waiver, arbitration
clause, and a class action waiver. READ IT CAREFULLY.

 

   60    Construction Loan Agreement



--------------------------------------------------------------------------------

13.23.1 Jury Trial Waiver. As permitted by applicable law, you and we each waive
our respective rights to a trial before a jury in connection with any Dispute
(as “Dispute” is hereinafter defined), and Disputes shall be resolved by a judge
sitting without a jury. If a court determines that this provision is not
enforceable for any reason and at any time prior to trial of the Dispute, but
not later than 30 days after entry of the order determining this provision is
unenforceable, any party shall be entitled to move the court for an order
compelling arbitration and staying or dismissing such litigation pending
arbitration (“Arbitration Order”).

13.23.2 Arbitration. If a claim, dispute, or controversy arises between us with
respect to this Agreement, related agreements, or any other agreement or
business relationship between any of us whether or not related to the subject
matter of this Agreement (all of the foregoing, a “Dispute”), and only if a jury
trial waiver is not permitted by applicable law or ruling by a court, any of us
may require that the Dispute be resolved by binding arbitration before a single
arbitrator at the request of any party. By agreeing to arbitrate a Dispute, you
are giving up any right you may have to a jury trial, as well as other rights
you would have in court that are not available or are more limited in
arbitration, such as the rights to discovery and to appeal.

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations we
have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, including but
not limited to the validity, enforceability, meaning, or scope of this
arbitration provision, and including a dispute based on or arising from an
alleged tort or matters involving either of our employees, agents, affiliates,
or assigns of a party. However, Disputes do not include the validity,
enforceability, meaning, or scope of this arbitration provision and such matters
may be determined only by a court. If a third party is a party to a Dispute, we
each will consent to including the third party in the arbitration proceeding for
resolving the Dispute with the third party. Venue for the arbitration proceeding
shall be at a location determined by mutual agreement of the parties or, if no
agreement, in the city and state where Lender or Bank is headquartered.

After entry of an Arbitration Order, the non-moving party shall commence
arbitration. The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration. The arbitrator will (i) hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment, (ii) will render a decision and any award applying
applicable law, (iii) give effect to any limitations period in determining any
Dispute or defense, (iv) enforce the doctrines of compulsory counterclaim, res
judicata, and collateral estoppel, if applicable, (v) with regard to motions and
the arbitration hearing, apply rules of evidence governing civil cases, and
(vi) apply the law of the state specified in the agreement giving rise to the
Dispute. Filing of a petition for arbitration shall not prevent any party from
(i) seeking and obtaining from a court of competent jurisdiction
(notwithstanding ongoing arbitration) provisional or ancillary remedies
including but not limited to injunctive relief, property preservation orders,
foreclosure, eviction, attachment, replevin, garnishment, and/or the appointment
of a receiver, (ii) pursuing non-judicial foreclosure, or (iii) availing itself
of any self-help remedies such as setoff and repossession. The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration.

 

   61    Construction Loan Agreement



--------------------------------------------------------------------------------

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if Administrator has no such rules, then the
JAMS arbitration appellate rules shall apply.

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. The provisions of this arbitration provision shall survive any termination,
amendment, or expiration of this Agreement. If the terms of this provision vary
from the Administrator’s rules, this arbitration provision shall control.

13.23.3 Class Action Waiver. EACH PARTY WAIVES THE RIGHT TO LITIGATE IN COURT OR
ARBITRATE ANY CLAIM OR DISPUTE AS A CLASS ACTION, EITHER AS A MEMBER OF A CLASS
OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.

13.23.4 Reliance. Each party (i) certifies that no one has represented to such
party that the other party would not seek to enforce jury and class action
waivers in the event of suit, and (ii) acknowledges that it and the other party
have been induced to enter into this Agreement by, among other things, the
mutual waivers, agreements, and certifications in this section.

13.23.5 Continuing Lien. In addition to the “Obligations” (as defined in the
Deed of Trust), the indebtedness and performance of obligations secured by the
liens and security interests granted in the Loan Documents include all
indebtedness and all obligations of whatever kind or character, whether now
owing, hereafter arising or hereafter to be performed in connection with the
construction of the Improvements, whether fixed or contingent, and including,
without limitation: (i) those described in Sections 13.12 and 13.20 hereof,
(ii) all indebtedness and obligations arising under any agreements (“Assurance
Agreements”) between Borrower or Lender and the Governmental Authority having
jurisdiction over any of the Project to assure the Governmental Authority that
the Improvements will be constructed in accordance with the Plans and
Specifications and to the satisfaction of any Governmental Authority, and/or
(iii) all indebtedness and obligations arising under any set aside letter or
letters issued by Lender with respect to the amount of the Loan available for
certain construction costs of the Improvements, (collectively “Additional
Obligations”). If, at the time the balance of the Loan is fully paid (“Pay–Off
Date”), any of the Additional Obligations remain to be paid or are subject to
performance by Borrower, Lender or Lender’s affiliates, Lender shall not,
notwithstanding anything contained to the contrary in any of the Loan
Instruments, be obligated to release that portion of a Project remaining subject
to the Deed of Trust given in connection with the Loan made for said Project
(“Remaining Property”) as of the Pay–Off Date and the Remaining Property shall
continue to secure the payment and performance of the Additional Obligations
then remaining subject to the Deed of Trust as of the Pay–Off Date.

 

   62    Construction Loan Agreement



--------------------------------------------------------------------------------

13.24 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Lender and its successors and assigns, except that
Borrower may not assign or transfer any of its rights and obligations hereunder
or any interest herein. Lender may, at its own cost, make assignments of or sell
participations in all or any part of the Loan made by it, to one or more lending
institutions, subject to the consent of Lender and Borrower with respect to any
assignee, such consent not to be unreasonably withheld or delayed by Borrower,
provided that no consent of Borrower shall be required (A) if an Event of
Default exists and is continuing, (B) in the case of an assignment by Lender to
an Affiliate of Lender, (C) an assignment by Lender pursuant to a merger or a
sale of all or substantially all of the assets of Lender, or (D) in connection
with any sale of a participation interest by Lender in the Loan to any lending
institution. In the case of a participation, the participants shall only have
the participant rights in the agreement executed by Lender in favor of such
participant relating thereto and shall not include any voting rights. All of the
obligations under this Agreement or any other Loan Documents of Lender selling a
participation shall remain unchanged and all amounts payable by Borrower
hereunder shall be determined as if such Lender had not sold such participation.
Notwithstanding any other provision in this Agreement, Lender may at any time
pledge or grant a security interest in all or any portion of its rights under
this Agreement, the Note and the other Loan Documents to any Federal Reserve
Lender in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31
CFR Section 203.14 without notice to or consent of Borrower. No such pledge or
grant of a security interest shall release the transferor Lender of its
obligations hereunder or under any other Loan Document.

14. RECOURSE; EXCULPATION. The Loan shall be full recourse against Borrower.
Notwithstanding any other term or provision of this Agreement to the contrary,
Borrower’s liability hereunder and under the Loan Documents is solely that of
Borrower, and no personal or direct liability shall at any time be asserted or
enforceable against its board of directors, officers, shareholders, employees or
agents on account of or arising out of any obligations arising out of or related
to this Agreement or any other Loan Document (collectively, the “Non-Recourse
Parties”). Neither Lender nor any of its successors, assigns, participants or
transferees shall have any recourse to any assets of a Non-Recourse Party.

15. EXHIBITS. The following Exhibits are attached to this Agreement and
incorporated herein by this reference:

 

Exhibit “A”    Legal Description Exhibit “B”    Form of Borrowing Base
Certificate Exhibit “C”    Loan Closing Certificate Exhibit “D”    Intentionally
Omitted Exhibit “E”    Form of Request for Inclusion of Land In Borrowing Base
as Presold, Spec or Model Homes Exhibit “F”    Intentionally Omitted Exhibit “G”
   Home Construction Draw Schedule Exhibit “H”    Form of Compliance Certificate
Exhibit “I”    Form of Draw Request Exhibit “J”    Intentionally Omitted

16. ADDITIONAL PROTECTIVE ADVANCES. Borrower agrees that any and all Protective
Advances by Lender to protect the Collateral or for any other purpose under the
Loan Documents after Borrower has failed to take any such required action after
receipt of notice from Lender shall be considered Advances pursuant to this
Agreement, and Borrower acknowledges that such advances may be made by Lender in
its sole and absolute discretion and without any request or authorization of
Borrower. Any such Protective Advances shall be immediately due and payable and
shall bear interest at the Default Interest Rate until paid. Borrower
acknowledges and agrees that such Protective Advances

 

   63    Construction Loan Agreement



--------------------------------------------------------------------------------

may exceed the amount of Advances otherwise available under the Borrowing Base,
and Borrower nonetheless agrees to pay such Protective Advances as provided
herein and agrees that such Protective Advances shall be secured by all
Collateral.

[The balance of the page intentionally left blank.]

 

   64    Construction Loan Agreement



--------------------------------------------------------------------------------

DATED as of the date first above stated.

 

 

 

BORROWER:

WILLIAM LYON HOMES, INC., a California corporation

By:   /s/ Richard S. Robinson

Name:   Richard S. Robinson

Title:   Senior Vice President

 

By:   /s/ Colin T. Severn

Name:   Colin T. Severn

Title:   Chief Financial Officer

 

LENDER:

CALIFORNIA BANK & TRUST, a California banking

corporation

By:   /s/ Frank W. Henry

Name:   Frank W. Henry

Title:  

Executive Vice President

California Bank & Trust

 

   Signature Page    Construction Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF IRVINE, COUNTY OF
ORANGE, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

LOTS 1 THROUGH 56, INCLUSIVE, AND LOTS A THROUGH H, INCLUSIVE, OF TRACT NO.
17358, IN THE CITY OF IRVINE, COUNTY OF ORANGE, STATE OF CALIFORNIA, AS SHOWN ON
A MAP FILED IN BOOK 909, PAGES 23 THROUGH 28, INCLUSIVE, OF MISCELLANEOUS MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

EXCEPTING THEREFROM ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS,
NATURAL GAS RIGHTS, AND OTHER HYDROCARBONS BY WHATEVER NAME KNOWN THAT MAY BE
WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED AND CONVEYED TOGETHER
WITH THE PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND OPERATING THEREFOR
AND STORING IN AND REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND, INCLUDING
THE RIGHT TO WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN
THOSE HEREINABOVE DESCRIBED AND CONVEYED, OIL, OR GAS WELLS, TUNNELS AND SHAFTS
INTO, THROUGH OR ACROSS THE SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED, AND TO
BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER
AND BENEATH OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL,
EQUIP, MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES; WITHOUT,
HOWEVER, THE RIGHT TO DRILL, MINE, STORE, EXPLORE AND OPERATE THROUGH THE
SURFACE OR THE UPPER 500 FEET OF THE SUBSURFACE OF THE LAND HEREINABOVE
DESCRIBED AND CONVEYED AS RESERVED BY THE IRVINE COMPANY IN THE DEED RECORDED
AUGUST 6, 1973 IN BOOK 10836, PAGE 218 OF OFFICIAL RECORDS.

APN: 453-150-01

 

   EXHIBIT “A” – Page 1    Construction Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT “B”

Borrowing Base Certificate Format

Submission Date:

 

Category:    Lot #   

Base

Appraisal

Multiplied

by Advance

Rate

  

Budgeted

Project Costs

Multiplied by
Advance

Rate

  

Maximum

Allowed

Advance

(Lesser of

Value or

Cost

Amount)

  

Amount

Permitted in
Borrowing Base

(Draw

Percentage

Amount

Multiplied by
Maximum

Allowed

Advance)

I. Lots Under Development

      55% X Value    47% X Costs      

II. Finished Lots

      55% X Value    47% X Costs      

X. Total Lot Inventory

              

I. Presold Homes

      60% X Value    65% X Costs      

II. Spec Homes

      60% X Value    65% X Costs      

III. Model Homes

      70% X Value    70% X Costs      

Y. Total Home Inventory

              

A. Total Borrowing Base

     (Item X+Y)

              

B. Less Loan Balance

              

C. Less any Adjustments

     Under Sec. 2.2.2

              

D. Plus Funds in

     Borrower’s Funds Account

              

BORROWING

     AVAILABILITY

     (deficiency)

     (A-B-C+D)

              

 

   67    Construction Loan Agreement



--------------------------------------------------------------------------------

CERTIFICATION OF BORROWER

Borrower hereby certifies as follows with respect to the information contained
in this Borrowing Base Certificate:

1. All Lot and Home inventory is located in the Project.

2. All Lot and Home inventory is owned by Borrower free of any liens or
encumbrances, other than liens and encumbrances in favor of Lender as security
for the Loan, or outstanding liens that have been bonded over, or outstanding
liens that are subject to signed released delivered to Borrower.

3. Borrower has received lien waivers for all major scopes of construction work
in process with respect to the subject Property.

4. As to any Lots Under Development, construction of the A&D Improvements has
begun or is scheduled to begin within ninety (90) days of inclusion in the
Borrowing Base as Lots Under Development.

5. As to any Finished Lots, construction of the A&D Improvements has been
completed as of the date of inclusion in the Borrowing Base as Finished Lots.

6. As to any Homes, construction of the Home Improvements has begun or is
scheduled to begin within ninety (90) days of inclusion in the Borrowing Base as
Homes.

7. As to any Presold Homes, said Homes were in compliance with all requirements
for a Presold Home as of the date of inclusion in the Borrowing Base as Presold
Homes and remain in compliance as of the date hereof.

8. Attached hereto are the following request(s) for entry into the Borrowing
Base of new [    ] Entitled Land, [    ] Lots Under Development, [    ] Finished
Lots, [    ] Model Homes, [    ] Spec Homes and/or [    ] Presold Homes.

The undersigned hereby certifies to Lender that the foregoing information on
this Borrowing Base Certificate as of the Calendar Month ending
                                    , 20      , is true and correct and was
provided from financial information prepared according to GAAP, except as noted
therein. All capitalized terms not defined herein shall have the meanings given
to such terms in that certain Construction Loan Agreement dated as of
September 26, 2012 (“Loan Agreement”) by and between CALIFORNIA BANK & TRUST, a
California banking corporation (“Lender”) and WILLIAM LYON HOMES, INC., a
California corporation (“Borrower”).

BORROWER:

WILLIAM LYON HOMES, INC., a California corporation

By:                                                             
                                                                             

Name:                                                            
                                                                        

Title:                                                            
                                                                          

By:                                                             
                                                                             

Name:                                                            
                                                                        

Title:                                                            
                                                                          

 

   EXHIBIT “B” – Page 2    Construction Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT “C”

Loan Closing Certificate

1. Definitions. Terms defined in the Loan Agreement are used herein with the
meanings so defined.

2. Description of Initial Lots and Homes.

Borrower requests entry of the following Lots and Homes for the Project into the
Borrowing Base:

Name of Project: “Willow Bend at University Park”.

Description of initial Lot Inventory as of date of entry into the Borrowing
Base: [            ] Lots Under Development and/or [            ] Finished Lots.

Description of initial Home Inventory as of date of entry into the Borrowing
Base: [    ] Model Homes, [    ] Spec Homes and/or [    ] Presold Homes

3. Due Diligence Completed: (Yes/No)

 

  •  

Soils and Engineering Report

 

  •  

Approved Phase I Report

 

  •  

Approved Phase II Report (if required)

 

  •  

Remediation completed by licensed environmental engineer

 

  •  

Final Map (recorded) [    ]

 

  •  

Title Insurance

 

  •  

Owner’s Policy

 

  •  

Title Policy in favor of Lender to be issued by Title Company

 

  •  

No liens or encumbrances in violation of the Loan Agreement

 

  •  

Plans and Specifications

 

  •  

Compliance with Spec Home and Lot Inventory concentration limitations

 

  •  

Delivery to Lender of all information described in Sections 2.1.2 and 4.1 of the
Loan Agreement

4. Use of Proceeds. The Loan proceeds shall be used for the following purposes
permitted by the Loan Agreement:

[Attach A&D Budget and/or Home Construction Budget, as applicable]

 

   EXHIBIT “C” – Page 1    Construction Loan Agreement



--------------------------------------------------------------------------------

5. No Default. Borrower certifies that (a) Borrower is and will be in compliance
with all covenants under the Loan Agreement, (b) no condemnation proceedings are
pending or, to Borrowers’ knowledge, threatened against any Project, and
(c) there have been no changes in title as reflected in the Title Policy since
the date of the Title Policy, except as may have been previously disclosed in
writing to and approved in writing by Lender.

IN WITNESS WHEREOF, we have executed this Certificate as of September 26, 2012.

BORROWER:

WILLIAM LYON HOMES, INC., a California corporation

By:                                                             
                                                                             

Name:                                                            
                                                                        

Title:                                                            
                                                                          

By:                                                             
                                                                             

Name:                                                            
                                                                        

Title:                                                            
                                                                          

 

   EXHIBIT “C” – Page 2    Construction Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT “D”

Intentionally Omitted

 

   EXHIBIT “D” – Page 1    Construction Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT “E”

Request for Inclusion of Land

In Borrowing Base as Lots Under Development or Finished Lots and/or Presold,
Spec or Model Homes

CALIFORNIA BANK & TRUST

Attn: Stefan Junus

1900 Main Street, Suite 200

Irvine, California 92614

Dear Helena:

Reference is hereby made to that certain Construction Loan Agreement dated as of
September 26, 2012 (“Loan Agreement”) by and between CALIFORNIA BANK & TRUST, a
California banking corporation (“Lender”) and WILLIAM LYON HOMES, INC., a
California corporation (“Borrower”). All capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Loan
Agreement.

Pursuant to Section 4.3 of the Loan Agreement, Borrower hereby requests that the
portion of the Land consisting of [    ] Lots Under Development, [    ] Finished
Lots, [    ] Model Homes, [    ] Spec Homes and/or [    ] Presold Homes be
included in the Borrowing Base. Borrower represents and warrants that Borrower
has provided all information and documents and satisfied all conditions
precedent with respect to the inclusion of such Homes in the Borrowing Base.
Borrower further represents and warrants that (i) no Event of Default or
Unmatured Event of Default has occurred and is continuing and (ii) except as
otherwise disclosed to Lender in writing and approved in writing by Lender, all
representations and warranties set forth in the Loan Documents are true and
correct as of the date hereof.

BORROWER:

WILLIAM LYON HOMES, INC., a California corporation

By:                                                             
                                                                             

Name:                                                            
                                                                        

Title:                                                            
                                                                          

By:                                                             
                                                                             

Name:                                                            
                                                                        

Title:                                                            
                                                                          

 

   EXHIBIT “E” – Page 1    Construction Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT “F”

Intentionally Omitted

 

   EXHIBIT “F” – Page 1    Construction Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT “G”

Home Construction Draw Schedule

Standard Draw Percentage Entitlement Shall Be Based On Percentage of Completion.
Home Loan funds shall be disbursed on a percentage of completion basis for the
Home Improvements to be constructed with the proceeds of each Home Loan, as
verified by Lender’s inspection. Amounts allocated to work, labor and materials
on the Home Construction Budget for each Home, and any schedules of values
approved by Lender for said Home, shall be multiplied by the percentage of
completion (as reasonably determined by Lender and/or Lender’s inspector) of
such work, labor and materials for calculating disbursement of Home Loan funds
pursuant to any Draw Request under the Construction Loan. Lender’s determination
of the amount of such disbursement shall be conclusive in the absence of
manifest error.

 

   EXHIBIT “G” – Page 1    Construction Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT “H”

Form of Compliance Certificate

CALIFORNIA BANK & TRUST

Attn: Stefan Junus

1900 Main Street, Suite 200

Irvine, California 92614

Dear Helena:

Reference is made to the Construction Loan Agreement dated as of September 26,
2012 (“Credit Agreement”) between WILLIAM LYON HOMES, INC., a California
corporation (“Borrower”), and CALIFORNIA BANK & TRUST, a California banking
corporation (“CBT”). Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as defined in the Credit Agreement.

Pursuant to the Credit Agreement, Borrower is furnishing to you herewith
financial statements of Borrower for the period              to             
which have been prepared in accordance with sound accounting principals sound
accounting practices for each reporting party’s type of business. Borrower, by
execution of this Compliance Certificate, each certifies that the financial
statements of each said party presents fairly the financial position of the
entities covered thereby at the date thereof and the results of their operations
for the periods covered thereby, subject in the case of interim statements only
to normal year-end audit adjustments.

This certificate is submitted in compliance with the requirements of Sections
6.4 and 6.15 of the Credit Agreement.

The undersigned are providing the following information to demonstrate
compliance as of the date herewith the following covenants:

MINIMUM LIQUIDITY

Borrower is to maintain Liquidity (including cash and cash equivalents) for
Borrower equal to no less than $30,000,000.00.

 

  A: Total liquidity                                     

 

  B: If A is greater than or equal to $30,000,000.00 then in Compliance.

MINIMUM NET WORTH

Borrower is to maintain minimum Net Worth of $75,000,000.00.

 

  A: Total Net Worth                                     

 

  B: If A is greater than or equal to $75,000,000.00, then in Compliance.

NO OTHER DEBT

There shall be no third–party debt on the Property, in the Project, other than
Other Debt expressly permitted under the Credit Agreement. Lender shall have the
right, but not the obligation, to declare an Event of Default under the Loan if
there are any material uncured monetary or non–monetary defaults on any and all
debt obligations (including without limitation any other loans by Lender to said
parties) of Borrower, which in Lender’s reasonable judgment will materially
impair the ability of Borrower to perform under the terms of this Agreement, the
Note or the Security Documents.

 

   EXHIBIT “H” – Page 1    Construction Loan Agreement



--------------------------------------------------------------------------------

OTHER LOANS

Borrower is not in default under any “Other Loan” (as defined in the Credit
Agreement).

EXECUTED AND DELIVERED this          day of
                                        , 20    .

BORROWER

WILLIAM LYON HOMES, INC., a California corporation

By:                                                             
                                                                             

Name:                                                            
                                                                        

Title:                                                            
                                                                          

By:                                                             
                                                                             

Name:                                                            
                                                                        

Title:                                                            
                                                                          

 

   EXHIBIT “H” – Page 2    Construction Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT “I”

Form of Draw Request

WILLIAM LYON HOMES, INC., a California corporation (“Borrower”) hereby requests
a disbursement in the amount, and on the date, set forth below, pursuant to that
certain promissory note dated as of September 26, 2012 (as the same has been
amended from time to time, “Note”), between Borrower and CALIFORNIA BANK &
TRUST, a California banking corporation (“Lender”). Initially capitalized terms
used herein and not otherwise defined shall have the same meanings as set forth
in that certain construction loan agreement originally dated as of September 26,
2012 (as the same has been amended from time to time, “Loan Agreement”).

REQUESTED AMOUNT:                                                               
                                         
                                         
                                                               

REQUESTED DATE:                                                               
                                         
                                         
                                                                       

ACCOUNT NO. TO BE CREDITED:                         
                                         
                                         
                                                                              

Borrower hereby represents and warrants to Lender as follows:

1. The requested Disbursement shall be applied to the following purposes:

 

 

 

 

2. All representations and warranties contained in the Loan Agreement (a) are
true, correct, complete and accurate in all material respects as of the date of
this request as if made on this date and (b) will be true, correct, complete and
accurate in all material respects as of the requested date of disbursement,
above, as if made on that date.

3. No “Event of Default” under the “Loan Documents” (both as defined in the Loan
Agreement) has occurred that remains uncured.

Dated:

AUTHORIZED SIGNATORY:

WILLIAM LYON HOMES, INC., a California corporation

By:                                                             
                                                                             

Name:                                                            
                                                                        

Title:                                                            
                                                                          

By:                                                             
                                                                             

Name:                                                            
                                                                        

Title:                                                            
                                                                          

 

   EXHIBIT “I” – Page 1    Construction Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT “J”

[Intentionally omitted]

 

   EXHIBIT “J” – Page 1    Construction Loan Agreement